Exhibit 10.1

 

THIRD AMENDMENT TO THE

SECURITIES PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT, dated as of September
30, 2004 (the “Third Amendment”), by and between SENETEK PLC, a corporation
organized under the laws of England (the “Company”) and the holders of warrants
and notes set forth on Schedule 1 hereto (the “Purchasers” or the “Holders”).
Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement.

 

WHEREAS, the Company has issued to the Holders thereof, the Notes, the Series A
Warrants and the Series B Warrants, and

 

WHEREAS, the Holders identified on Schedule 1 to this Agreement own (i) the
Notes (the “Noteholders”), (ii) Series A Warrants (the “Series A
Warrantholders”) and (iii) Series B Warrants (the “Series B Warrantholders” and
collectively with the Series A Warrantholders, the “Warrantholders”) and

 

WHEREAS, the Noteholders and the Company have agreed that in return for amending
the remaining Notes in order to defer principal prepayments under the Notes
until Maturity, the Company will prepay an aggregate of $1.6 million of the
principal amount of Notes, and

 

WHEREAS, the Noteholders and the Company have agreed that in return for amending
the interest rate and repayment terms of the Notes, the Noteholders would be
granted a right to exchange their interests in the Notes for the Company’s
ordinary Shares, par value 5p per share, or American Depositary Shares
representing the same, (the “Ordinary Shares”) at an initial exchange price of
$.80 per share (“Exchange Shares”), and

 

WHEREAS, the Noteholders and the Company have agreed that the Noteholders would
only be obligated to complete any requested exchange for Ordinary Shares if: (i)
the Noteholders have not withdrawn their notice of exercise prior to the filing
of the registration statement providing for the resale of the Ordinary Shares,
(ii) such registration statement is declared effective within thirty (30) days
after the date the Company filed such registration statement, (iii) such
registration statement is effective as at the date of completion of such
exchange and (iv) the Commission has not taken any action to revoke or suspend
the effectiveness of such registration statement, and

 

WHEREAS, in connection with the registration of the Exchange Shares (as such
term is defined in the form of the restated Note attached hereto as Annex A) the
Noteholders and the Company wish to provide for certain terms in respect of the
registration of the Exchange Shares, and

 

WHEREAS, the Noteholders, Warrantholders and the Company have agreed that in
connection with any repayment of, or exchange of principal amounts due on the
Notes that the exercise price on a portion of the Company’s then outstanding
Series B Warrants (the “Series B Warrants”) would be reduced from $1.25 per
Ordinary Share to $.50 per Ordinary Share; and

 

WHEREAS, the Company has agreed to extend the expiration date of the Company’s
outstanding Series A Warrants and Series B Warrants from April 14, 2009 to March
4, 2011.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, do hereby agree as follows:

 

1. Amendments to the Purchase Agreement.

 

(a) The definitions of the terms “Notes”, “Obligations” and “Transaction
Documents” contained in Section 1 of the Purchase Agreement are deleted in their
entirety and replaced with the following new definitions of such terms:

 

“‘Notes’ shall mean the Third Amended and Restated Senior Secured Notes due
April 1, 2007 (together with any such notes which may be issued hereunder in
substitution or exchange therefor) of the Company to bear interest on the unpaid
balance thereof from the date of issue until the principal thereof shall become
due and payable (or such principal amount shall have been exchanged for Ordinary
Shares) at the rates specified therein, issued pursuant to Section 2 hereof.”

 

“‘Obligations” shall mean the obligations, liabilities, and indebtedness of the
Company with respect to (i) the principal, interest and all other amounts owed
pursuant to the terms of the Notes and (ii) the payment and performance of all
other obligations, liabilities and Indebtedness of the Company to the Purchaser,
under any one or more of the Transaction Documents other than the Warrants and
other than the obligations and liabilities relating to the issuance and delivery
of Ordinary Shares under the Notes.”

 

“‘Transaction Documents’ shall mean, collectively, (i) this Agreement, as
amended by the First Amendment, the Second Amendment and the Third Amendment,
(ii) the Advice Agreement; (iii) the Notes, (iv) the Warrants, (v) the
Registration Rights Agreement, (vi) the Security Agreement, (vii) the U.K.
Security Agreement, (viii) the Pledge Agreement, (ix) the Guaranty and (x) the
Patent and Trademark Security Agreement and all exhibits and schedules thereto
and hereto; as such agreements in (iii) and (iv) above are amended and ratified
by amendments to such agreements executed and delivered by the parties thereto
pursuant to the Third Amendment.”

 

(b) Section 1 of the Purchase Agreement is hereby amended by inserting the
following definitions in their proper alphabetical order:

 

“‘Exchange Act’ shall mean the Securities Exchange Act of 1934, as amended.”

 

“‘Third Amendment’ shall mean the Third Amendment to the Securities Purchase
Agreement dated as of September 30, 2004 by and between the Company and the
Holders described therein.”

 

2. Amended and Restated Notes.

 

(a) The Notes shall be amended and restated in their entirety in the form
attached hereto as Annex A and in the amounts set forth on Schedule 1 to
provide, among other things, that: (i) the interest rate is set at 8.5% per
annum for the remaining term, (ii) in the absence of an Event of Default, no
portion of the principal amount shall be due and payable prior to maturity and
(iii) the then outstanding principal amount of each Note shall be exchangeable
for Ordinary Shares in accordance with Section 3 of such amended and restated
Note (each such amended and restated Note hereinafter referred to as a “Third
Amended and Restated Note”).

 

(b) Within one (1) day of the date hereof, the Company shall: (A) prepay a total
of $1,600,000 in the aggregate of the principal amount of the Notes, $800,000 of
which shall be paid to Pearl Waves, Ltd. (“Pearl Waves”) and $800,000 of which
shall be paid to Wallington Investment Holdings, Ltd. (“Wallington”) and (B)
deliver to Pearl Waves and Wallington a Third Amended and Restated Note, each in
the principal amount of $1,644,285.00. The Third Amended and Restated Notes
shall replace the existing Notes owned by Pearl Waves and Wallington, which such
Notes shall be cancelled. The Company hereby acknowledges receipt of the
existing Notes.

 

3. Amended and Restated Series A Warrants and Series B Warrants.

 

(a) The Series A Warrant and Series B Warrants shall each be amended and
restated in their entirety in the form attached hereto as Annexes B and C,
respectively, and in the amounts set forth on Schedule 1 to provide, among other
things, that: (i) the final expiration date shall be extended until March 4,
2011 and (ii) the exercise price for a portion of the Series B Warrants shall be
reduced from $1.25 per Ordinary Share to $.50 per Ordinary Share, such reduction
to become effective as pro-rata portions of the Third Amended and Restated Notes
are repaid or exchanged for Ordinary Shares.



--------------------------------------------------------------------------------

(b) After the execution of this Third Amendment, each Warrantholder shall
deliver to the Company at its principal executive offices the existing Series A
Warrant and/or Series B Warrant held by such Warrantholder and, within three (3)
days of the Company’s receipt of such Warrant, the Company shall execute and
deliver to each such Warrantholder an amended and restated Series A Warrant
and/or Series B Warrant, as applicable, exercisable for a like number of
Ordinary Shares.

 

4. Registration Procedures in Respect of Notes.

 

(a) Registration. The Company shall file and use its reasonable best efforts to
cause to become effective, registration statements on Form S-3, as required in
accordance with the terms of the Third Amended and Restated Notes, covering the
resale by Participating Noteholders (as hereafter defined) of all Exchange
Shares to be issued in connection with any applicable exchange under the Third
Amended and Restated Notes. Notwithstanding the foregoing, the Company shall not
be obligated to effect any such registration, pursuant to the Third Amended and
Restated Note, if the Company is not eligible to register Ordinary Shares for
resale on Form S-3. The resales to be made by Participating Noteholders pursuant
to any such registration statement shall not be underwritten.

 

(b) Expenses. The Company shall pay all registration expenses including, without
limitation, all Commission and blue sky registration and filing fees, printing
expenses, transfer agents’ and registrars’ fees, and the fees and disbursements
of the Company’s outside counsel. The Company shall not be responsible for any
selling expenses including, without limitation, any underwriters’ or brokers’
fees, discounts or commissions relating to the Exchange Shares, or the fees or
expenses of separate counsel to the Participating Noteholders, all of which will
be solely for the account of the Participating Noteholders.

 

(c) Obligations of the Company. In connection with the registration of Exchange
Shares, the Company shall:

 

(i) Prepare and file with the Commission, each registration statement required
to be filed pursuant to the Third Amended and Restated Notes and such amendments
and supplements thereto and any prospectus used in connection therewith and any
post-effective amendments or other forms or filings as may be necessary to
comply with the provisions of the Securities Act.

 

(ii) Furnish to the Participating Noteholders such number of copies of the
applicable registration statement and the prospectus included therein (including
each preliminary prospectus) as they may reasonably request in order to
facilitate the intended disposition of the Exchange Shares covered by such
registration statement.

 

(iii) Use reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or blue sky laws of such
jurisdictions as shall be reasonably requested by the Participating Noteholders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

 

(iv) Notify each Noteholder owning Exchange Shares covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.



--------------------------------------------------------------------------------

(v) Cause all such Exchange Shares covered by such Registration Statement to be
listed on the Nasdaq SmallCap Market, provided that the Company’s American
Depositary Shares are then listed thereon.

 

(d) Requirement to Keep Effective. The Company shall, subject to (f) below, use
its reasonable efforts to keep any registration statement continuously effective
until the first to occur of (i) the third anniversary of the effective date of
such registration statement, or (ii) the date all Participating Noteholders
(i.e., those Noteholders who are identified as selling shareholders under a
particular registration statement filed pursuant to the terms of the Third
Amended and Restated Note) are eligible to sell all of such Participating
Noteholder’s Exchange Shares in any three month period pursuant to Rule 144 (or
such successor rule as may be adopted by the Commission).

 

(e) Notification. The Company shall notify all Participating Noteholders: (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, and, with respect to any registration statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
during the period of effectiveness of the registration statement for amendments
or supplements to the registration statement or related prospectus or for
additional information relating to the registration statement; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the registration statement or
the initiation of any proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Exchange Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (v) of the happening of any event which makes any statement made in
the registration statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
which requires the making of any changes in the registration statement or
prospectus so that, in the case of the registration statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(f) Suspension. The Company may, upon the happening of any event of the kind
described in clause (ii), (iii), (iv), or (v) of Section 4(e) above or that, in
the judgment of the Company’s Board of Directors, renders it advisable to
suspend use of the prospectus for no more than ninety (90) days in the aggregate
in any twelve (12) month period due to pending corporate developments, public
filings with the Commission or similar events, suspend the effectiveness of the
registration statement and use of the prospectus upon written notice to the
Participating Noteholders, in which case all Participating Noteholders shall
discontinue disposition of the Exchange Shares covered by the registration
statement or prospectus until copies of a supplemented or amended prospectus are
distributed to them or until they are advised in writing by the Company that the
use of the applicable prospectus may be resumed. The Company shall use its
reasonable efforts to ensure that the use of the prospectus may be resumed as
soon as practicable. The three year period referenced in clause (i) of Section
4(d) above during which the Company is to keep the registration statement
effective shall be extended for a number of days equal to the number of days
during which the Company has elected to suspend the use of the registration
statement pursuant to this Section 4(f). The Company shall use every reasonable
effort to obtain the withdrawal of any order suspending the effectiveness of the
registration statement, or the lifting of any suspension of the qualification
(or exemption from qualification) of any of the securities for sale in any
jurisdiction, at the earliest practicable moment.

 

(g) Noteholder Obligation to Furnish Information. It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Section 4 with respect to the Exchange Shares of any Participating Noteholder
that such Noteholder shall furnish to the Company such information regarding
itself, the Exchange Shares held by such Participating Noteholder, and the
intended method of disposition of such securities as shall be required, in the
reasonable opinion of the Company, to effect the registration of such
Participating Noteholder’s Exchange Shares.



--------------------------------------------------------------------------------

(h) Indemnification.

 

(i) The Company will, and does hereby undertake to, indemnify and hold harmless
each Participating Noteholder, each of its officers, directors, employees and
agents and partners, and each person controlling such Participating Noteholder
within the meaning of Section 15 of the Securities Act, with respect to which
registration, qualification or compliance has been effected pursuant to the
terms of the Third Amended and Restated Notes, against all expenses, claims,
losses, damages and liabilities (or actions in respect thereof), including
settlement of any litigation, commenced or threatened, or any rule or regulation
under the Securities Act or other applicable law, to which they may become
subject, arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus (preliminary or final), offering circular or other document or
amendments thereto, or arising out of or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading, or arising out of, or based on any violation or
alleged violation by the Company of any federal, state or common law rule or
regulation applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance, and will promptly reimburse each such Noteholder, each of its
officers, directors and partners, and each person controlling such Noteholder,
for any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in the Company’s reliance on conformity with written information
furnished to the Company by an instrument executed by such Noteholder for use in
connection with such registration statement, prospectus, offering circular or
other document.

 

(ii) Each Participating Noteholder will indemnify and hold harmless the Company,
each of its directors and officers, agents and employees, each person who
controls the Company within the meaning of Section 15 of the Securities Act, and
each other Participating Noteholder, each of its officers, directors, employees,
agents and partners and each person controlling such Participating Noteholder
within the meaning of Section 15 of the Securities Act, against all claims,
losses, damages and liabilities, joint or several, (or actions in respect
thereof to which they may become subject) arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any such
registration statement, prospectus, offering circular or other document, or
amendments thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein in light of the circumstances in
which they were made, or necessary to make the statements therein, not
misleading, and will promptly reimburse the Company, each such other
Participating Noteholder, such directors, officers, employees and agents, or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument executed by such Participating
Noteholder expressly for use in connection with such registration statement,
prospectus, offering



--------------------------------------------------------------------------------

circular or other document. In no event shall the liability of any Participating
Noteholder be greater in amount than the dollar amount of the net proceeds
received by such Participating Noteholder upon sale of the Exchange Shares
giving rise to such indemnification obligation.

 

(iii) Each party entitled to indemnification under this Section 4(h) (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
deliver written notice to the Indemnifying Party of commencement thereof. The
Indemnifying Party, at its sole option, may participate in or assume the defense
of any such claim or any litigation resulting therefrom with counsel reasonably
satisfactory to the Indemnified Party, and the Indemnified Party may participate
in such defense at the Indemnified Party’s expense, provided, that if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the Indemnifying Party or if the interests
of the Indemnified Party reasonably may be deemed to conflict with the interests
of the Indemnifying Party, the Indemnified Party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the Indemnifying Party as incurred. The failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 4 except to the extent that such failure
to give notice shall materially prejudice the Indemnifying Party in the defense
of any such litigation. No Indemnifying Party, in the defense of any such claim
or litigation shall, except with the consent of each Indemnified Party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term a release from all liability in respect to such claim or
litigation by the claimant or plaintiff to such Indemnified Party.

 

(iv) If the indemnification provided for in this Section 4(h) is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any losses, claims, damages or liabilities referred to herein, the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall to the extent permitted by applicable law (subject to the limitation in
Section 4(h)(ii) hereof), contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the violation(s) that resulted in such loss, claim, damage or liability, as
well as any other relevant equitable considerations. The relative fault of the
Indemnifying Party and of the Indemnified Party shall be determined by a court
of law by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

 

(v) The obligations of the Company and each Participating Noteholder under this
Section 4(h) shall survive completion of any offering of Exchange Shares under
any registration statement filed pursuant to the terms of the Third Amended and
Restated Notes. No Indemnifying Party, in the defense



--------------------------------------------------------------------------------

of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

 

(i) Reports Under Exchange Act. With a view to making available to Participating
Noteholders the benefits of Rule 144 and any other rule or regulation of the
Commission that may at any time permit a Participating Noteholder to sell
securities of the Company to the public without registration, the Company agrees
to use its reasonable best efforts to: (a) make and keep public information
available, as those terms are understood and defined in Rule 144, at all times;
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and (c)
furnish to any Participating Noteholder, so long as the Participating Noteholder
owns any Exchange Shares, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested in
availing any Participating Noteholder of any rule or regulation of the
Commission which permits the selling of any such securities without
registration.

 

5. No Further Amendments.

 

Except as provided herein, the Notes and the Series A Warrants and Series B
Warrants (each as amended and restated, in the form attached hereto) shall
remain in full force and effect and no other provision shall be deemed to be
amended or otherwise modified hereby including, without limitation, any other
provision relating to the payment of principal or interest on the Notes. Nothing
herein shall constitute a Default or Event of Default under the Notes. No
consent hereunder shall be deemed a waiver of or consent to any modification of
any rights of any Holder under the Purchase Agreement, the Notes or the Series A
Warrants or Series B Warrants, except as expressly set forth herein and therein.
This Third Amendment, including the attached documents, shall be considered an
integral part of the Purchase Agreement, the Notes and the Series A Warrants and
Series B Warrants, governed by all applicable terms thereof.

 

6. Transfers of the Notes or Warrants.

 

In the event of any permitted transfer of a Note or Series A Warrant or Series B
Warrant, the Holder thereof shall provide a copy of this Third Amendment
(including the form of the attached Note and Warrant) to the proposed
transferee, and in addition to any other transfer requirements under the
Purchase Agreement, shall provide the proposed transferee’s written
acknowledgement of receipt and acceptance thereof.

 

7. Issuance of ADSs.

 

The Company shall indemnify the Noteholders for any losses resulting from the
failure of The Bank of New York (or any successor depository agent of the
Company, the “Depository Agent”) to issue American Depository Shares (“ADSs”) to
the Noteholders within five (5) business days of any exchange of principal
amount of the Third Amended and Restated Notes in accordance with the procedures
set forth in Annex D hereto; provided, however, that the amount of such
indemnification shall not exceed the amount by which (i) the lesser of (A) the
closing price of the Company’s ADSs as quoted on the Nasdaq Stock Exchange (or
any successor securities exchange, automated quotation system or electronic
bulletin board on which the ADSs may be principally quoted or traded) on the
date of completion of any such exchange or (B) such closing price of the
Company’s ADSs on the fifth (5th) business day thereafter, exceeds (ii) such
closing price of the Company’s ADSs on the date of actual issuance of the ADSs
by the Depository Agent.



--------------------------------------------------------------------------------

8. Representations and Warranties.

 

(a) In order to induce the Holders to enter into this Third Amendment, the
Company hereby represents and warrants to the Holders that the Company has full
power, right and legal authority to execute, deliver and perform its obligations
under this Third Amendment. The Company has taken all corporate action necessary
to authorize the execution and delivery of, and the performance of its
obligations under, this Third Amendment. This Third Amendment constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization or moratorium or similar laws affecting the rights of
creditors generally. All of the obligations under the Third Amended and Restated
Notes are owing by the Company to the Purchasers without defense, offset or
counterclaim on the date hereof.

 

(b) Each of the Holders hereby affirms, with the same effect as if set forth in
full herein, the representations and warranties made in Section 11 of the
Purchase Agreement (as attached hereto as Annex E) including in the definition
of “Acquired Securities” for purposes of such affirmation the Third Amended and
Restated Notes to be delivered pursuant to Section 2 hereof, including any
Exchange Shares and the Series A Warrants and Series B Warrants as amended and
restated) and any Ordinary Shares issued pursuant to the exercise thereof.

 

9. Effective Date.

 

This Third Amendment shall become effective upon (i) the Company’s payment of
the prepayment amounts specified in Section 2(b) and (ii) the Company’s delivery
of the Third Amended and Restated Notes and the Amended and Restated Series A
and Series B Warrants.

 

10. Amendments.

 

This Third Amendment may not be amended, modified or supplemented except by a
subsequent written agreement signed by the parties hereto.

 

11. Counterparts.

 

This Third Amendment may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one in the same instrument.

 

12. Governing Law.

 

This Third Amendment shall be governed by the laws of the State of New York
(without giving effect to any conflicts of law rules or principles, other than
New York General Obligations Law Sections 5-1401 and 5-1402).

 

13. Headings.

 

The headings of this Third Amendment have been included solely for convenience
of reference and shall not be deemed to affect the meaning or interpretation
hereof in any respect.

 

14. Counterparts.

 

This Third Amendment may be executed in counterparts, each of which shall be
enforceable against the party actually executing the counterpart, and all of
which together shall constitute one instrument.



--------------------------------------------------------------------------------

15. Survival of the Purchase Agreement.

 

Each reference in the Purchase Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the Purchase
Agreement in any related document (other than the Purchase Agreement) shall mean
and be a reference to the Purchase Agreement as amended hereby. Except as
specifically amended by this Third Amendment, the Purchase Agreement shall
remain in full force and effect and is hereby ratified, confirmed and
acknowledged by the Company. This Third Amendment shall not be deemed to (i) be
a consent to any waiver or modification of any term or condition of the Purchase
Agreement or any document delivered pursuant thereto, except in each case as
expressly provided herein, or (ii) prejudice any right or rights the Purchasers
may now or in the future have in connection with the Purchase Agreement.

 

16. Entire Agreement.

 

This Third Amendment (together with the exhibits and the other documents
delivered pursuant hereto) supercedes the letter agreement dated August 11, 2004
between the Company and Silver Creek Investments, Ltd. in its entirety.

 

[Signature pages follow, remainder of page is intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holders have executed this Third
Amendment to the Securities Purchase Agreement as of the day and year first
above written.

 

SENETEK PLC

By:

 

\s\ Bradley D. Holsorth

--------------------------------------------------------------------------------

Name:

 

Bradley D. Holsworth

Title:

 

Chief Financial Officer

SILVER CREEK INVESTMENTS, LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Director

BOMOSEEN INVESTMENTS, LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Director

ELSTREE HOLDINGS, LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact

DANDELION INVESTMENTS, LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact



--------------------------------------------------------------------------------

PEARL WAVES LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact

WALLINGTON INVESTMENT HOLDINGS, LTD.

By:

 

\s\ Robert T. Tucker

--------------------------------------------------------------------------------

Name:

 

Robert T. Tucker

Title:

 

Attorney-in-fact



--------------------------------------------------------------------------------

SCHEDULE 1

 

NOTEHOLDERS AND WARRANTHOLDERS

 

(Ownership Interests as at September 30, 2004 prior to Repayment of Principal)

 

Purchaser

--------------------------------------------------------------------------------

  

Principal

Amount of
Notes

--------------------------------------------------------------------------------

  

Number of

Series A

Warrants

--------------------------------------------------------------------------------

  

Number of

Series B

Warrants

--------------------------------------------------------------------------------

  

Number of

Series D

Warrants

--------------------------------------------------------------------------------

Silver Creek Investments, Ltd.

   $ —      892,241    991,379    223,161

Bomoseen Investments, Ltd.

   $ —      892,241    991,379    360,394

Elstree Holdings, Ltd.

   $ —      607,759    675,287    929,054

Dandelion Investments, Ltd.

   $      607,759    675,287    1,377,846

Pearl Waves, Ltd.

   $ 2,444,285    —      —      —  

Wallington Investment Holdings Ltd.

   $ 2,444,285    —      —      —  

 

 



--------------------------------------------------------------------------------

ANNEX A

 

FORM OF THIRD AMENDED AND RESTATED SENIOR SECURED NOTE



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED. THIS NOTE MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT. THIS NOTE IS SUBJECT
IN ALL RESPECTS TO THE PROVISIONS OF THE SECURITIES PURCHASE AGREEMENT DESCRIBED
BELOW.

 

SENETEK PLC

THIRD AMENDED AND RESTATED

SENIOR SECURED NOTE DUE APRIL 1, 2007

 

No. [    ]

  April 14, 1999

$1,644,285.00

   

 

FOR VALUE RECEIVED, the undersigned, SENETEK PLC, a corporation organized and
existing under the laws of England (herein called the “Company”), hereby
promises to pay to              (the “Holder”) at such bank or other financial
institution and account therein as shall be designated by the Holder, the
principal sum of one million six hundred and forty four thousand, two hundred
and eighty five ($1,644,285) with the aggregate principal amount due and payable
as set forth in Section 2 below, with interest (computed on the basis of a
360-day year of twelve 30-day months and compounded daily) on the unpaid balance
thereof from the date hereof (subject to the last sentence of this paragraph) at
the rate of 8.5% per annum, payable semi-annually on the last day of June and
December in each year until the earlier of April 1, 2007 (the “Maturity Date”)
or the date on which the aggregate principal amount due and payable under the
Note has been pre-paid in full or exchanged in full, in accordance with the
terms of this Note. Interest not paid on the due date for payment thereof shall
be capitalized and added to the principal amount outstanding under this Note.
The Company will pay interest on any overdue payment (including any overdue
prepayment) of principal and any overdue payment of interest, payable
semi-annually as aforesaid (or, at the option of the registered holder hereof,
on demand) at a rate equal to 12% per annum. If any portion of the principal
payments due pursuant to Section 2 of this Note is not paid in full on the date
specified therein, the interest rate on the unpaid principal balance of the Note
shall be permanently increased to 12% per annum until the Note has been paid in
full.

 

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to them in the Securities Purchase Agreement, dated as
of April 14, 1999, as amended to date (the “Purchase Agreement”), between the
Company and Silver Creek Investments, Ltd., Dandelion Investments, Ltd.,
Bomoseen Investments, Ltd., and Elstree Holdings, Ltd. (the “Investors”).

 

2. Amortization. Payments of the principal amount due hereunder shall be made by
the Company as follows:

 

(a) On the Maturity Date, the Company shall pay to the Holder the remaining
balance of the principal amount of the Note.

 

(b) Prior to the Maturity Date, the Holder may exchange all or a portion of the
then remaining principal amount Note for Ordinary Shares in accordance with the
provisions of Section 3 of this Note.

 

(c) The Company shall be entitled to prepay the outstanding principal amount of
the Note, in whole or in part, at any time prior to the Maturity Date, without
penalty or premium, provided, that the Company shall have given written notice
to the Holders (as defined in Section 3(a) hereof) of the amount (the
“Prepayment Amount”) and the date (the “Prepayment Date”) of the prepayment at
least forty five (45) days prior to the Prepayment Date. Prior to the Prepayment
Date, the Holders may elect, by giving the Company notice thereof at least five
(5) business days prior to the Prepayment Date, to exchange on the Prepayment
Date a principal amount of the Notes equal to a portion or all of the Prepayment
Amount (the “Prepayment Exchange Amount”) into Ordinary Shares at the then
applicable Exchange Price (the “Prepayment Exchange”) and on the Prepayment
Date, the Company shall issue to the Holders the Ordinary Shares for which the
Prepayment Exchange Amount is so exchanged and thereupon the Prepayment Amount
and the principal amount of the Notes shall be reduced by the Prepayment
Exchange Amount. Upon issuance of the Ordinary Shares to the Holders on the
Prepayment Date, the Company shall pay to the Holders, in cash, all unpaid
interest accrued from the last interest payment date through the Prepayment Date
on the principal amount of the Notes equal to the Prepayment Exchange Amount.



--------------------------------------------------------------------------------

3. Exchange.

 

(a) Exchange Option. The then outstanding principal amount of the Notes shall be
exchangeable, as provided in this Section 3, at the option of the holders of the
then outstanding Third Amended and Restated Senior Secured Notes (the “Holders”)
at any time prior to the Maturity Date (or the earlier pre-payment of such
Notes) into Ordinary Shares at an initial exchange price (“Exchange Price”) of
eighty cents ($0.80) per Ordinary Share, subject to adjustment as provided in
paragraph (f) below.

 

(b) Initial Exchange. At any time prior to the Maturity Date, one or more
Holders may give a written notice (the “Notice”) to the Company of their
election to exchange an aggregate total of not less than one million one hundred
thousand dollars ($1,100,000) (either in a single exchange in that amount, or in
an exchange which, when combined with the Prepayment Exchange Amount of all
Prepayment Exchanges with respect to which the Ordinary Shares issued (and
related American Depositary Shares) have not been registered for resale on a
Registration Statement pursuant to this Section 3 (“Unregistered Prepayment
Exchange Shares”), equals or exceeds that amount) in principal amount of Notes
(the “Initial Exchange Amount”) into Ordinary Shares and demand that the Company
register on Form S-3 under the Securities Act of 1933 the resale of that number
of Ordinary Shares (and related American Depositary Shares (“ADSs”) (“Exchange
Shares”) obtained by dividing the Initial Exchange Amount by the then applicable
Exchange Price plus the number of outstanding Unregistered Prepayment Exchange
Shares. As promptly as practicable after the Company’s receipt of the Notice,
the Company shall give written notice (“Company Notice”) to each other Holder
(“Non-Initiating Holders”) of its receipt of the Notice and invite such
Non-Initiating Holders to participate in the exchange and registration and (ii)
prepare and file in accordance with the applicable rules of the Securities and
Exchange Commission (the “Commission”) a Registration Statement on Form S-3
covering the resale of such Exchange Shares. The Company shall not be obligated
to include in the Registration Statement, any shares of any Non-Initiating
Holder who does not respond in writing to the Company within three (3) days of
the date of delivery of the Company Notice.

 

(c) Subsequent Exchanges. Following the initial exchange provided for in
paragraph (b), the Holders (collectively) may give not more than two (2) further
written notices (“Subsequent Notices”) to the Company, in each case of their
election to exchange not less than one million, seventy-five thousand dollars
($1, 075,000) (either in a single exchange or in an exchange which, when
combined with the Prepayment Exchange Amount of all Prepayment Exchanges with
respect to which Unregistered Prepayment Exchange Shares have been issued,
equals or exceeds that amount) in principal amount of Notes (“Subsequent
Exchange Amount”) and demand that the Company register on Form S-3 the resale of
that number of Exchange Shares determined by dividing the Subsequent Exchange
Amount by the then applicable Exchange Price plus the number of outstanding
Unregistered Prepayment Exchange Shares. As promptly as practicable after the
Company’s receipt of any such Subsequent Notice, the Company shall send a
Company Notice to each Non-Initiating Holder of its receipt of the Subsequent
Notice and invite such Non-Initiating Holders to participate in the exchange and
registration and (ii) prepare and file in accordance with the applicable rules
of the Commission a Registration Statement on Form S-3 covering the resale of
such Exchange Shares. The Company shall not be obligated to include in the
Registration Statement, any shares of any Non-Initiating Holder who does not
respond in writing to the Company within three (3) days of the date of delivery
of the Company Notice.

 

(d) Further Exchanges. Following the exchanges and registrations provided for in
paragraphs (b) and (c) above, if any Holders shall have elected not to complete
a Closing (as defined below) of an exchange provided for in such paragraphs or
in this paragraph (d) by reason of the non-satisfaction of any of the conditions
specified in paragraph (e) below, for each such uncompleted Closing
(“Uncompleted Closing”) such Holders may give a further written notice (“Further
Notice”) to the Company of their election to exchange the principal amount of
Notes which were not exchanged as a result of an Uncompleted Closing (“Further
Exchange Amount”) and to demand that the Company file an additional Registration
Statement on Form S-3 covering the resale of a number of Exchange Shares equal
to the sum of (i) that number of Exchange Shares determined by dividing the
Further Exchange Amount by the then applicable Exchange Price and (ii) the
number of outstanding Unregistered Prepayment Exchange Shares. As promptly as
practicable after the Company’s receipt of any such Further Notice, the Company
shall prepare and file in accordance with the applicable rules of the
Commission, a Registration Statement on Form S-3 covering the resale of such
Exchange Shares. It is understood and agreed that the Company shall not have any



--------------------------------------------------------------------------------

obligation to file a registration statement pursuant to this Section 3(d) unless
the Further Notice with respect to such requested registration statement
relates, either solely or in combination with Unregistered Prepayment Exchange
Shares, to the then aggregate outstanding principal amount of the Notes that was
not exchanged as a result of any prior Uncompleted Closing.

 

(e) Closings. The closing of any exchange and the issuance of Exchange Shares
pursuant paragraphs (b), (c) or (d) above (each, a “Closing”) shall occur on the
second (2nd) trading day (i.e., any day on which the Nasdaq Stock Market is
open) following the effectiveness of the Registration Statement with respect to
the particular Exchange Shares to be issued at Closing; provided, however, that
it shall be a condition of each Holder’s obligation to complete the Closing
that: (i) the Holders shall not have withdrawn their Notice (or Subsequent
Notice or Further Notice, as the case may be) prior to the filing of the
relevant Registration Statement providing for the resale of the Ordinary Shares,
(ii) the Registration Statement shall have been declared effective by the
Commission within thirty (30) days after the filing thereof by the Company,
(iii) such Registration Statement is effective on the date of Closing, and (iv)
the Commission shall not have taken any action to suspend or revoke the
effectiveness of such Registration Statement. On the date of each Closing, the
Company shall deliver a certificate, dated the date of the Closing, executed by
an executive officer of the Company certifying as to the matters set forth in
clauses (i), (ii) and (iii) and (iv) above and, contemporaneously with the
issuance of the relevant Exchange Shares, shall pay to the Holders, in cash, any
accrued and unpaid interest due from the last interest payment date through the
date of Closing with respect to the principal amount of Notes extinguished in
the exchange transaction. Each Holder shall, on the date of Closing, deliver to
the Company its Note for cancellation and the Company shall deliver to each such
Holder a new Note reflecting the reduced principal amount resulting from the
exchange.

 

(f) If the Company:

 

takes a record of the holders of its Ordinary Shares for the purpose of
entitling them to receive or pays a dividend payable in, or other distribution
of, Ordinary Shares;

 

subdivides its outstanding shares of Ordinary Shares into a greater number of
Ordinary Shares; combines its outstanding Ordinary Shares into a lesser number
of shares of Ordinary Shares; and or

 

makes a distribution on its Ordinary shares in shares of its capital stock other
than Ordinary Shares,

 

then the Exchange Price in effect shall (until another such event) equal (to the
nearest full cent) the result obtained by multiplying (x) the Exchange Price in
effect immediately prior to such adjustment by (y) a fraction, the numerator of
which shall be the number of Ordinary Shares issued and outstanding immediately
prior to the distribution, dividend, subdivision or combination referred to in
clauses (i), (ii) (iii) and/or (iv) above and the denominator of which shall be
the number of Ordinary Shares issued and outstanding immediately after the
distribution, dividend, subdivision or combination referred to in clauses (i),
(ii), (iii) and/or (iv) above. The Company shall promptly calculate any
adjustment required under this paragraph (f) and so advise the Noteholder, in
writing by first-class mail, postage pre-paid, within 10 days after the
calculation of such adjustment.

 

4. Payments.

 

(a) Payments of principal (other than with respect to any exchange provided for
in Section 3) are to be made in immediately available funds in the manner
provided for in the Purchase Agreement, in lawful money of the United States of
America.

 

(b) Payments of interest are to be made (i) in immediately available funds in
the manner provided for in the Purchase Agreement, in lawful money of the United
States of America, or (ii) at the Company’s option, by the issuance on the
applicable interest payment date of such number of Ordinary Shares, which
Ordinary Shares shall be registered under the Securities Act of 1933, as
amended, pursuant to an effective registration statement, which when each
Ordinary Share is multiplied by its Fair Market Value the product shall equal
the amount of interest due under this Note on the applicable interest payment
date. For purposes of the preceding sentence, “Fair Market Value” shall mean the
average of the daily closing sales prices for American Depositary Shares
representing Ordinary Shares for



--------------------------------------------------------------------------------

the five (5) consecutive trading days commencing eight (8) trading days prior to
the date interest is to be paid in accordance with this Section 4(b), as
reported in The Wall Street Journal, or if not reported therein, as reported in
another newspaper of national circulation chosen by the Board of Directors or as
reported by a national securities exchange of the National Association of
Securities Dealers, Inc. Automated Quotations System, or if the American
Depositary Shares are not then listed on the Nasdaq SmallCap market or Nasdaq’s
National Market List or a national securities exchange, the average of the
closing reported bid and asked prices on such day in the over-the-counter
market, as furnished by Nasdaq’s OTC Bulletin Board service, or, if such service
is not then reporting such prices, as furnished by any similar service or firm
then engaged in such business and selected by the Company or, if there is no
such firm, as furnished by any member of the National Association of Securities
Dealers, Inc., selected by the Company.

 

5. Issuance. This Note is one of a series of Senior Secured Notes (herein called
the “Notes”) issued pursuant to the Purchase Agreement. The obligations of the
Company evidenced by this Note are secured on a pari passu basis pursuant to the
Security Agreement, the Pledge Agreement, the Guaranty and the Patent and
Trademark Security Agreement; provided, that any liability in connection with
any issue or proposed issue of Ordinary Shares by the Company in satisfaction of
interest payments pursuant to this Note shall not be subject to such security
interest. The Holder is entitled to the benefits of the Purchase Agreement, the
Security Agreement, the Pledge Agreement, the Guaranty, the U.K. Security
Agreement and the Patent and Trademark Security Agreement and is bound by their
provisions.

 

6. Usury. Notwithstanding any provision to the contrary contained in this Note
or any of the other Transaction Documents, it is expressly provided that in no
case or event shall the aggregate of (i) all interest on the unpaid balance of
the Notes, accrued or paid from the date hereof and (ii) any other amounts
accrued or paid pursuant to the Notes or any of the other Transaction Documents,
which under applicable laws are or may be deemed to constitute interest upon the
indebtedness evidenced by the Notes from the date hereof, ever exceed the
maximum nonusurious rate of interest permitted for that day under the applicable
law (the “Ceiling Rate”). By acceptance of this Note, the Company and the Holder
agree that it is their common and overriding intent to contract in strict
compliance with applicable federal and New York usury laws (and the usury laws
of any other jurisdiction whose usury laws are deemed to apply to the Notes or
any of the other Transaction Documents despite the intention and desire of the
parties to apply the usury laws of the State of New York, including, without
limitation, the laws of the State of California). In furtherance thereof, none
of the terms of the Notes or any of the other Transaction Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Ceiling
Rate. The Company or other parties now or hereafter becoming liable for payment
of the indebtedness evidenced by the Notes shall never be liable for interest in
excess of the Ceiling Rate. If, for any reason whatever, the interest paid or
received on the Notes during their full term produces a rate which exceeds the
Ceiling Rate, the holders of the Notes shall credit against the principal of the
Notes (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such interest) such portion of said interest as shall be necessary
to cause the interest paid on the Notes to produce a rate equal to the Ceiling
Rate. All sums paid or agreed to be paid to the holders of the Notes for the
use, forbearance or detention of the indebtedness evidenced hereby shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
in equal parts throughout the full term of the Notes, so that the interest rate
is uniform throughout the full term of the Notes. The provisions of this Section
6 shall control all agreements, whether now or hereafter existing and whether
written or oral, between the Company and the Holder.

 

7. Loss, Destruction of Notes. Upon receipt of evidence satisfactory to the
Company of the loss, theft, mutilation or destruction of this Note, and in the
case of any such loss, theft or destruction upon delivery of a bond of indemnity
in such form and amount as shall be reasonably satisfactory to the Company (the
original Noteholder’s indemnity being satisfactory indemnity in the event of
loss, theft or destruction of any Notes owned by such holder), or in the event
of such mutilation upon surrender and cancellation of this Note, the Company
will make and deliver a new Note, of like tenor, as provided for in such lost,
stolen, destroyed or mutilated Note, in lieu of such lost, stolen, destroyed or
mutilated Note. Any Notes issued under the provisions of this Section 7 in lieu
of any Note alleged to be lost, destroyed or stolen, or of any mutilated Note,
shall constitute an original contractual obligation on the part of the Company.

 

8. Registered Note. This Note is a registered Note and, to the extent provided
in and subject to the terms of the Purchase Agreement, upon surrender of this
Note for registration of transfer, duly endorsed, or accompanied by a



--------------------------------------------------------------------------------

written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
shall treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

 

9. Default. In case an Event of Default, as defined in the Purchase Agreement,
shall occur, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Purchase
Agreement.

 

10. Amendments. Neither this Note nor any term hereof may be changed, waived,
discharged or terminated orally or in writing, provided that any term of this
Note may be amended or the observance of such term may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent (which consent shall specifically refer
to the term to be changed, waived, discharged or terminated) of the Company and
the holders of the Notes that represent in the aggregate at least a majority of
the total principal amount of the Notes then outstanding (whether or not the
Holder of this Note consents).

 

11. Severability. If in any jurisdiction, any provision of this Note or its
application to any party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other parties or circumstances.

 

12. Notice. Any notice or document required or permitted by this Note to be
given to a party hereto shall be in writing and is sufficiently given if
delivered personally, or if sent by prepaid certified mail, return receipt
requested, to such party addressed as follows:

 

(i) If to the Company:

 

Senetek PLC

   

620 Airport Road

   

Napa, California 94558

   

Attention: Chairman and CEO

copy to:

 

Coudert Brothers LLP

   

1114 Avenue of the Americas

   

New York, New York 10036

   

Attention: Anthony Williams, Esq.

(ii) If to the Holder:

 

c/o Robert T. Tucker, Esq.

   

61 Purchase Street, Suite 2R

   

Rye, New York 10580

 

Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth business day next following the date of the returned
receipt. Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is delivered. Any party may
from time to time notify the others in the manner provided herein of any change
of address which thereafter, until changed by like notice, shall be the address
of such party for all purposes hereof.

 

13. Governing Law; Choice Of Forum; Certain Consents; Waiver Of Jury Trial,
Counterclaim, Setoff. This Note shall be deemed to have been made in New York,
New York. This Note and the rights granted herein shall be governed by and
construed and enforced under the laws of the State of New York (without giving
effect to any conflicts of law rules or principles, other than Sections 5-1401
and 5-1402 of the New York General Obligations Law). Any judicial proceeding
brought by or against the Company with respect to this Note or any related Note
shall be brought in any court of competent jurisdiction in the United States of
America in the Southern District of New York, and, by execution and delivery of
this Note, the Company accepts the exclusive jurisdiction of the aforesaid



--------------------------------------------------------------------------------

courts and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Note. If any action is commenced in any other jurisdiction
the parties hereto hereby consent to the removal of such action to the United
States District Court for the Southern District of New York. The Company hereby
irrevocably designates Coudert Brothers LLP-New York as the designee, appointee
and agent of the Company to receive, for and on behalf of the Company, service
of process in the above described jurisdiction in any legal action or proceeding
with respect to this Note or any other Transaction Document or the rights and
obligations hereunder or thereunder and such service shall be deemed completed
upon delivery thereof to such agent. It is understood that a copy of such
process served on such agent will be promptly forwarded by mail to the Company
at its address set forth in Section 12 hereof, but the failure of the Company to
receive such copy shall not affect in any way the service of such process. The
Company further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Company at its
address, such service to become effective 10 days after such mailing. Nothing
herein shall affect the right of the Purchaser to serve process in any other
manner permitted by law. The Company waives in each such action and other legal
proceeding the right to trial by jury and the right to assert any counterclaim
or setoff.

 

14. Replacement Note. This Note amends and restates, is in substitution of and
supersedes, the Second Amended and Restated Senior Secured Note Due April 1,
2007, dated as of April 14, 1999, which amended and restated the Amended and
Restated Senior Secured Note due April 15, 2004, dated as of April 14, 1999,
which amended and restated the Senior Secured Note Due April 14, 2002, dated as
of April 14, 1999, which was issued pursuant to the Purchase Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered as of the day and year and at the place first above written.

 

SENETEK PLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Bradley D. Holsworth

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX B

 

FORM OF AMENDED AND RESTATED SERIES A WARRANT



--------------------------------------------------------------------------------

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER NOR ANY
AMERICAN DEPOSITARY SHARES REPRESENTING THE SECURITIES ISSUABLE HEREUNDER HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND NONE OF THEM MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED NOR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

SECOND AMENDED AND RESTATED WARRANT

to Purchase [            ] Ordinary Shares of

SENETEK PLC

 

Issued: April 14, 1999

Expires: March 4, 2011

 

Series A

NO. [    ]

 

This Warrant amends and restates in its entirety the Warrant issued to Holder
(as defined below) to purchase the same number of Ordinary Shares (as defined
below) set forth above issued on April 14, 1999 and amended on January 22, 2001
and amended and restated June 20, 2001. This Warrant certifies that
[            ] or its registered and permitted successors or assigns
(“[            ]” or the “Holder”), is entitled to, subject to the terms set
forth below, purchase from SENETEK PLC, a corporation organized under the laws
of England (the “Company”), from time and time up to [                    ]
([            ]) duly authorized, validly issued, fully paid and nonassessable
Ordinary Shares (as such number may be adjusted pursuant to Section 4(a) and
Section 5 herein) which may be exchanged for American Depositary Shares (“ADS”)
represented by American Depositary Receipts (“ADR”) (the Ordinary Shares of the
Company, including any shares into which it may be changed, reclassified, or
converted, are herein referred to as the “Ordinary Shares”). This Warrant is one
of the Series A Warrants (the “Warrants”) issued pursuant to Section 2 of the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
April 14, 1999, by and between the Company, Silver Creek Investments, Ltd.,
Bomoseen Investments, Ltd., Dandelion Investments, Ltd. and Elstree Holdings,
Ltd. The Ordinary Shares issuable upon exercise of the Warrants (and any other
or additional shares, securities or property that may hereafter be issuable upon
exercise of the Warrants) are sometimes referred to herein as the “Warrant
Shares,” and the maximum number of shares so issuable under this Warrant is
sometimes referred to as the “Aggregate Number” (as such number may be increased
or decreased as more fully set forth herein).

 

This Warrant is subject to the following provisions, terms and conditions:

 

Section 1. Exercise of Warrant.

 

(a) To exercise this Warrant in whole or in part, the Holder shall deliver to
the Company at its principal office located at 620 Airpark Road, Napa,
California 94558, (A) a written notice, in substantially the form of the
Exercise Notice attached hereto as Exhibit 1, of the Holder’s election to
exercise this Warrant, which notice shall specify the number of Warrant Shares
to be purchased, (B) (i) cash, money order, certified check or wire transfer of
immediately available funds payable to the Company, in an amount equal to the
Exercise Price (as defined below) multiplied by the number of Warrant Shares
being purchased, or (ii) a copy of an instrument representing outstanding
principal amount of indebtedness of the Company owed to the Holder, accompanied
by a notice stating the Holder’s intent to exercise this Warrant, in whole or in
part, by the reduction of the amount of indebtedness stated in the notice and
represented by the instrument in an amount equal to the Exercise Price
multiplied by the number of Warrant Shares being purchased, and (C) this
Warrant. The Company shall as promptly as practicable, and in any event within
ten (10) Business Days thereafter, execute and deliver or cause to be executed
and delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of Warrant Shares specified in such notice.
The stock certificate or certificates so delivered shall be in such
denominations as may be specified in such notice and shall be issued in the name
of the Holder or such other name as shall be designated in such notice. Such
certificate or certificates shall be deemed to have been issued and the



--------------------------------------------------------------------------------

Holder or any other person so designated to be named therein shall be deemed for
all purposes to have become a Holder of record of such shares immediately prior
to the close of business on the date such notice is received by the Company as
aforesaid. If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of said stock certificate or certificates,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the remaining Ordinary Shares called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant, or, at the
request of the Holder, appropriate notation may be made on this Warrant and the
same returned to the Holder. The Company shall pay all expenses, taxes (except
United Kingdom stamp tax duties) and other charges payable in connection with
the preparation, issue and delivery of such certificates and new Warrants,
except that in case such stock certificates or new Warrants shall be registered
in a name or names other than the name of the Holder, funds sufficient to pay
all stock transfer taxes that are payable upon the issuance of such stock
certificates or new Warrants shall be paid by the Holder at the time of
delivering the notice of exercise mentioned above.

 

(b) All Ordinary Shares issued upon the exercise of this Warrant shall be
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder, and from all taxes, liens and charges with respect to the
issue thereof (other than United Kingdom stamp duty taxes and any other transfer
taxes) and, if any Ordinary Shares are then listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or
quoted on an automated quotation system, shall be listed or quoted thereon, as
the case may be, to the extent permissible under the rules of such exchange and
not prohibited by law, it being understood that such listing does not bear upon
the transferability of such shares under the Act and the other provisions of
this Agreement.

 

(c) The Company shall not be required upon any exercise of this Warrant to issue
a certificate representing any fraction of an Ordinary Share, but, in lieu
thereof, shall pay to the Holder cash in an amount equal to a corresponding
fraction (calculated to the nearest 1 / 100 of a share) of the Fair Market Value
(as defined below) of one Ordinary Share on the Business Day immediately prior
to the date of receipt by the Company of notice of exercise of this Warrant.

 

(d) The Company shall pay all depositary fees payable to the depositary and all
stamp duty reserve taxes due to Inland Revenue in respect of the issuance of
American Depositary Shares or American Depositary Receipts in respect of
Ordinary Shares issued upon exercise of the Warrant.

 

Section 2. Terms and Conditions of Warrants.

 

(a) Exercise. Warrants to purchase [            ] (as adjusted in accordance
with the principles of Section 4(a) or Section 5 hereof) Ordinary Shares shall
be exercisable at any time, and from time to time, on or after the date hereof
(the “Exercise Date”), and shall expire at 11:50 p.m., New York City time, on
March 4, 2011 (the “Expiration Date”).

 

(b) Purchase Price. Subject to the provisions of Sections 5 and 6 hereof, the
purchase price per Ordinary Share shall be $1.00 (the “Exercise Price”).

 

(c) Restrictions on Transfer and Registration Rights.

 

(i) Each certificate for any Warrant Shares issued upon the exercise of this
Warrant, and each certificate issued upon the transfer of any such Warrant
Shares and each American Depositary Receipt representing American Depositary
Shares (except as otherwise permitted by this Section 2(c)) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT AND
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND QUALIFICATION IS NOT REQUIRED.



--------------------------------------------------------------------------------

(ii) The restrictions imposed by this Section 2(c) upon the transferability of
Warrants and Warrant Shares and related American Depositary Shares shall cease
and terminate as to any particular Warrants, Warrant Shares or related American
Depositary Shares, (a) when such securities shall have been effectively
registered under the Securities Act of 1933, as amended (the “Securities Act”)
and disposed of in accordance with the registration statement covering such
securities, or (b) when in the reasonable opinion of counsel for the Company
such restrictions are no longer required in order to comply with the Securities
Act. Whenever such restrictions shall terminate as to any Warrants, Warrant
Shares or related American Depositary Shares, the Holder thereof shall be
entitled to receive from the Company, without expense, new certificates of like
tenor not bearing the restrictive legend set forth in Section 2(c)(i).

 

(d) Investment Representation. The Holder, by acceptance hereof, represents as
of the date hereof, as follows:

 

(i) The Warrant Shares issuable upon exercise of the Warrants (collectively, the
“Acquired Securities”) will be acquired for investment for the Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part of the Acquired Securities in contravention of
applicable law, and that the Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Holder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person in or with respect to any of the Acquired Securities.

 

(ii) The Holder is and upon the acquisition of Acquired Securities upon exercise
of the Warrants will be an “accredited investor” within the meaning of Rule 501
of Regulation D of the rules and regulations of the Securities and Exchange
Commission under the Securities Act. The Holder has not been organized for the
purposes of acquiring the Acquired Securities.

 

(iii) The Holder understands that the Acquired Securities it may acquire as
contemplated by this Warrant are “restricted securities” within the meaning of
Rule 144 under the Securities Act (“Rule 144”) inasmuch as they will be acquired
from the Company in a transaction not involving a public offering and that under
the federal securities laws and applicable regulations such Acquired Securities
may be resold without registration under the Securities Act only in certain
limited circumstances. In this connection, the Holder represents that it is
familiar with Rule 144 and understands the resale limitations imposed thereby
and by the Securities Act. The Holder acknowledges that its investment in the
Acquired Securities may be an illiquid investment requiring the Holder to bear
the economic risk of the investment for an indefinite period; and

 

(iv) Without in any way limiting the representations set forth in this Section
2(d), the Holder agrees not to make any disposition of all or any portion of the
Acquired Securities unless and until the transferee has agreed in writing for
the benefit of the Company to be bound by the terms of this Warrant (provided
that such Holder is making such disposition in a transaction other than pursuant
to Rule 144 or under an effective registration statement under the Securities
Act and in accordance with any applicable state securities laws), and (A) the
Holder shall have notified the Company of the proposed disposition, and (B) if
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, in form and substance reasonably satisfactory to the
Company, rendered by a law firm experienced in matters involving the sale of
securities under federal and state securities laws, that such disposition will
not require registration of the Acquired Securities under the Securities Act or
registration or qualification under any state securities or “blue sky” law.

 

In the event certificates for Ordinary Shares are delivered upon the exercise of
this Warrant, the Company may cause a legend or legends to be placed on such
certificates to make appropriate reference to such foregoing representations and
to restrict transfer in the absence of compliance with applicable federal or
state securities laws.

 

Section 3. Transfer, Division and Combination

 

The Company agrees to maintain at its offices in Napa, California, books for the
registration and transfer of this Warrant and, subject to the provisions of
Section 2 hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, on such books at such office, upon surrender of this Warrant
at such office, together with a written



--------------------------------------------------------------------------------

assignment of this Warrant duly executed by the Holder or his agent or attorney
and funds sufficient to pay any stock transfer taxes payable upon the making of
such transfer. Upon such surrender and payment, the Company shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and this
Warrant shall promptly be canceled. Notwithstanding the foregoing, a Warrant may
be exercised by a new Holder for the purchase of Ordinary Shares without having
a new Warrant issued if Holder shall otherwise have complied with the foregoing
provisions of this Section 3 and the applicable provisions of Section 2 hereof.
All of the provisions of this Section 3 are subject to the provisions of
Sections 2 above. This Warrant may be divided or combined with other Warrants
upon surrender hereof and of any Warrant or Warrants with which this Warrant is
to be combined, together with a written notice specifying the names and
denominations in which the new Warrant or Warrants are to be issued, signed by
the holders thereof or their respective duly authorized agents or attorneys. The
Company shall execute and deliver a new Warrant or Warrants exchangeable for the
Warrant or Warrants to be divided or combined in accordance with such notice.

 

Section 4. Successor; Taxes.

 

(a) Successor Company. The obligations of the Company under this Warrant shall
be binding upon any successor company or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
company or organization succeeding to substantially all of the assets and
business of the Company. The Company agrees that it will make appropriate
provision for the preservation of Holder’s rights under this Warrant in any
agreement or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.

 

(b) Taxes on Conversion. The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder
exercising this Warrant for any issue or stamp tax in respect of the issuance of
such certificates, and such certificates shall be issued in the respective names
of, or in such names as may be directed by, the holder; provided, however, that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate in
a name other than that of the Holder, and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

 

(c) Withholding Taxes.

 

(i) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants if such holders (a) are corporations organized under
the laws of a jurisdiction outside the United States or United Kingdom or are
otherwise persons not resident in the United States or United Kingdom for U.S.
federal income tax purposes or United Kingdom tax purposes and (b) provide the
Company, upon the Company’s reasonable request, with one or more of Internal
Revenue Service Form W-8, Form 4224 or other applicable form, certificate or
document prescribed by the Internal Revenue Service of the United States or
Inland Revenue of the United Kingdom certifying as to such holders’ entitlement
to an exemption from any such withholding requirements.

 

(ii) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants in excess of an applicable treaty rate if such
holders (a) are corporations organized under the laws, of a jurisdiction outside
the United States or United Kingdom or are otherwise persons not resident in the
United States or United Kingdom for U.S. federal income tax purposes or United
Kingdom tax purposes, and (b) provide the Company upon the Company’s reasonable
request, with one or more of certification of their residence address, Internal
Revenue Service Form 1001 or other applicable form, certificates or documents
certifying as to such holders’ entitlement to a reduced rate of withholding
under any such withholding requirements.

 

(iii) Except to the extent otherwise required by law, neither Section 4(c)(i)
nor Section 4(c)(ii) hereof shall require the Company to apply an exemption or
reduced rate of withholding during any period when it shall have received notice
or has knowledge that (a) the residence or other information previously provided
on any applicable form, certificate or document is incorrect and no corrected
form, certificate or document as applicable has been provided to the Company, or
(b) of any other information which would render such exemption or reduced rate
inapplicable.



--------------------------------------------------------------------------------

(iv) Notwithstanding the preceding Sections 4(c)(i) and 4(c)(ii), if the Company
is required by law to withhold from amounts otherwise payable to a holder of
Warrants, whether by reason of a change in law or applicable treaty, or because
the applicable treaty withholding rate is greater than zero or by reason of the
failure of a holder of Warrants to provide a valid certification or form, the
Company shall withhold the amounts required to be withheld. Amounts so withheld
with respect to a holder in accordance with this Section 4 shall be treated as
distributed to such holder for all purposes of this Warrant.

 

Section 5. Adjustments to Aggregate Number

 

The Aggregate Number shall be subject to adjustment from time to time as follows
and thereafter as adjusted shall be deemed to be the Aggregate Number hereunder.

 

(a) Reorganization, Reclassification, Consolidation, Merger or Sale. f any
capital reorganization or reclassification of the Company, or any consolidation
or merger of the Company with another person, or the sale, transfer or lease of
all or substantially all of its assets to another person shall be effected in
such a way that holders of Ordinary Shares shall be entitled to receive stock,
securities or assets with respect to or in exchange for their shares, then
provision shall be made, in accordance with this Section 5, whereby the Holder
hereof shall thereafter have the right to purchase and receive, upon the basis
and upon the terms and conditions specified in this Warrant and in addition to
or in exchange for, as applicable, the Warrant Shares subject to this Warrant
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such securities or assets as would have been issued
or payable with respect to or in exchange for the Aggregate Number immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby if exercise of the Warrant has occurred immediately prior to
such reorganization, reclassification, consolidation, merger or sale. The
Company will not effect any such consolidation, merger, sale, transfer or lease
unless prior to the consummation thereof the successor entity (if other than the
Company) resulting from such consolidation or merger or the entity purchasing or
leasing such assets shall assume by written instrument (1) the obligation to
deliver to such Holder such securities or assets as, in accordance with the
foregoing provisions, such Holder may be entitled to purchase, and (2) all other
obligations of the Company under this Warrant. The provisions of this Section
5(a) shall similarly apply to successive consolidations, mergers, exchanges,
sales, transfers or leases.

 

(b) Distributions. If at any time or from time to time the Company shall take a
record of the holders of its Ordinary Shares for the purpose of entitling them
to receive or pays any dividend or other distribution to holders of Ordinary
Shares (collectively, a “Distribution”) of:

 

(i) cash,

 

(ii) any evidences of its indebtedness (other than securities convertible into
Ordinary Shares (“Convertible Securities”)), any shares of its capital stock
(other than additional Ordinary Shares or Convertible Securities) or any other
securities or property of any nature whatsoever (other than cash), or

 

(iii) any options or warrants or other rights to subscribe for or purchase any
of the following: any evidences of its indebtedness (other than Convertible
Securities), any shares of its capital stock (other than additional Ordinary
Shares or Convertible Securities) or any other securities or property of any
nature whatsoever,

 

then the holder of this Warrant shall be entitled to receive upon the exercise
hereof at any time on or after the taking of such record the number of Ordinary
Shares to be received upon exercise of such Warrant determined as stated herein
and, in addition and without further payment, the cash, stock, securities, other
property, options, warrants and/or other rights to which such holder or holders
would have been entitled by way of the Distribution and subsequent dividends and
distributions if such Holder (x) had exercised such Warrants immediately prior
to such Distribution, and (y) had retained the Distribution in respect of the
Ordinary Shares and all subsequent dividends and distributions of any nature
whatsoever in respect of any stock or securities paid as dividends and
distributions and originating directly or indirectly from such Ordinary Shares.
A reclassification of the Ordinary Shares into any other class of stock shall be
deemed a distribution by the Company to the holders of its Ordinary Shares or
such shares of such other class of stock within the meaning of paragraph (c) of
this Section 5 and, if the outstanding



--------------------------------------------------------------------------------

Ordinary Shares shall be changed into a larger or smaller number of Ordinary
Shares as a part of such reclassification, such event shall be deemed a
subdivision or combination, as the case may be, of the outstanding Ordinary
Shares within the meaning of paragraph (c) of this Section 5. If the securities
to be distributed by the Company involve rights, warrants, options or any other
form of Convertible Securities and the right to exercise or convert such
securities would expire in accordance with its terms prior to the exercise of
this Warrant, then the terms of such securities shall provide that such exercise
or convertibility right shall remain in effect until 30 days after the date the
Holder of this Warrant receives such securities pursuant to the exercise hereof.

 

(c) In addition to those adjustments set forth in Sections 5(a) and 5(b), but
without duplication of the adjustments to be made under such Sections 5(a) and
5(b) and Section 6, if the Company:

 

(i) takes a record of the holders of its Ordinary Shares for the purpose of
entitling them to receive or pays a dividend payable in, or other distribution
of, Ordinary Shares;

 

(ii) subdivides its outstanding shares of Ordinary Shares into a greater number
of Ordinary Shares;

 

(iii) combines its outstanding Ordinary Shares into a lesser number of shares of
Ordinary Shares; and/or

 

(iv) makes a distribution on its Ordinary Shares in shares of its capital stock
other than Ordinary Shares,

 

then (A) the Aggregate Number in effect immediately prior thereto shall be
adjusted so that the holder or holders of this Warrant shall thereafter be
entitled to receive, upon exercise hereof, the number of Ordinary Shares or
other securities of the Company (such other securities thereafter enjoying the
rights of Warrant Shares under this Warrant) that such Holder would have owned
or have been entitled to receive after the occurrence of such event had such
Warrants been exercised immediately prior to the occurrence of such event or the
record date with respect thereto, and (B) the Exercise Price shall (until
another such event) be adjusted to equal (calculated to the nearest full cent)
the quotient derived by dividing (x) the Aggregate Number in effect immediately
prior to such adjustment multiplied by the Exercise Price in effect immediately
prior to such adjustment, divided by (y) the Aggregate Number in effect after
adjustment pursuant to this Section 5(c).



--------------------------------------------------------------------------------

Section 6. Adjustment to Exercise Price.

 

(a) If the Company shall issue or sell any Ordinary Shares at a price which is
less than the Exercise Price, then the Exercise Price in effect immediately
prior thereto shall be adjusted immediately so that the Exercise Price
thereafter shall equal the price per Ordinary Share at which such Ordinary
Shares described in this Section 6(a) were issued. The provisions of this
paragraph (a) shall not apply to any issuance of additional Ordinary Shares: (i)
for which an adjustment is provided under Sections 5(a), (b) or (c) or (ii) to
any holder (including any successor or assign) upon exercise of any of the
Company’s Senior Secured Notes, due April 1, 2007 (or any transferee of any such
person).

 

(b) If the Company shall take a record of the holders of its Ordinary Shares for
the purpose of entitling them to receive a distribution of, or shall in any
manner issue or sell, any warrants or other rights to subscribe for or purchase
(x) any shares of Ordinary Shares or (y) any Convertible Securities, whether or
not the rights to subscribe, purchase, exchange or convert thereunder are
immediately exercisable, at a purchase price per Ordinary Share which is less
than the Exercise Price, then the Exercise Price in effect immediately prior
thereto shall be adjusted immediately so that the Exercise Price thereafter
shall equal the consideration for which such Ordinary Shares or Ordinary Shares
subject to Convertible Securities described in this Section (b) were issued. For
purposes of this Section 6(b), the consideration for any additional Ordinary
Shares issuable pursuant to any warrants or other rights to subscribe for or
purchase the same or for any additional Ordinary Shares issuable pursuant to
Convertible Securities subject to any warrants or other rights shall be the
consideration received or receivable by the Company for issuing such warrants or
other rights, plus the additional consideration payable to the Company upon the
exercise of such warrants or other rights and upon the exercise of the
Convertible Securities, as the case may be.

 

(c) If the Company shall take a record of the holders of its Ordinary Shares for
the purpose of entitling them to receive a distribution of or shall in any
manner issue or sell Convertible Securities, whether or not the rights to
exchange or convert thereunder are immediately exercisable, at a purchase price
per Ordinary Share which is less than the Exercise Price, then the Exercise
Price in effect immediately prior thereto shall be adjusted immediately so that
the Exercise Price thereafter shall equal the purchase price per Ordinary Share
issuable pursuant to the terms of any Convertible Securities. For purposes of
this Section 6(c), the purchase price per Ordinary Share issuable pursuant to
the terms of any Convertible Security shall be the consideration received or
receivable by the Company for issuing the Convertible Security, plus the
additional consideration, if any, payable to the Company upon the purchase of
the Ordinary Share pursuant to the Convertible Security.

 

Section 7. General Provisions Regarding Adjustments to Aggregate Number or
Exercise Price.

 

(a) The following provisions shall be applicable to the making of adjustments of
(i) the Aggregate Number as provided in Section 5 or (ii) the Exercise Price as
provided in Section 6:

 

(i) The sale or other disposition of any issued Ordinary Shares owned or held by
or for the account of the Company shall be deemed an issuance thereof for the
purposes of Sections 5 and 6.

 

(ii) The adjustments required by Sections 5 and 6 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except as
expressly provided herein. For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.

 

(iii) In computing adjustments under Sections 5 and 6, fractional interests in
Ordinary Shares shall be taken into account to the nearest one-thousandth (.001)
of a share and shall be aggregated until they equal one whole share.

 

(iv) If the Company shall take a record of the holders of its Ordinary Shares
for an action described in Sections 5 or 6 hereof, but abandons its plan to take
such action prior to effecting such action, then no adjustment shall be required
by reason of the taking of such record.

 

(v) Notwithstanding anything herein to the contrary, no adjustment shall be made
to the Aggregate Number or Exercise Price as a result of adjustments to the
Aggregate Number or Exercise Price as defined in any Warrants issued to the
Holder on the date hereof.



--------------------------------------------------------------------------------

(vi) Upon the expiration or termination of any of the warrants or other rights
or options referred to in Section 6(b) above or the Convertible Securities
referred to in Section 6(b) or 6(c) above, the Exercise Price after the
expiration or termination of any such warrants, rights, options or Convertible
Securities without any exercise or conversion thereof, the issuance of which
caused an adjustment to the Exercise Price, shall be readjusted to such Exercise
Price prior to the adjustment made upon the issuance of such warrants, rights,
options or Convertible Securities.

 

(vii) In case of the issuance at any time of any additional Ordinary Shares or
Convertible Securities in payment or satisfaction of any dividend upon any class
of stock other than Ordinary Shares, the Company shall be deemed to have
received for such additional Ordinary Shares or Convertible Securities a
consideration equal to the amount of such dividend so paid or satisfied.

 

(viii) Notwithstanding anything herein to the contrary, no adjustment to the
Aggregate Number or Exercise Price shall be made for issuances of (A) options to
purchase up to 500,000 Ordinary Shares (excluding the options referenced in (D)
below) after the date of this Warrant pursuant to the Company’s No. 1 Executive
Share Option Scheme and No. 2 Executive Share Option Scheme or any other
employee, non-executive director or consultant share option scheme approved by
the Company’s directors, and Ordinary Shares issuable or issued upon exercise of
such options, (B) Ordinary Shares issued or issuable upon (x) the exercise of
options, warrants or rights to subscribe for or purchase Ordinary Shares, or (y)
the conversion or exchange of securities convertible into or exchangeable for
Ordinary Shares or options, warrants or rights to subscribe for or purchase
Ordinary Shares, in each case only to the extent outstanding on the date of
issuance of this Warrant, (C) Ordinary Shares issued pursuant to a transaction
described in Section 5(a) or (b) hereof, (D) options to purchase an aggregate of
325,000 Ordinary Shares that the Company has committed to grant to Brad
Holsworth and Wade H. Nichols pursuant to the Company’s No. 1 Executive Share
Option Scheme and (E) any Ordinary Shares previously issued (or issuable
following the date of the date of execution of this Second Amended and Restated
Series A Warrant to Purchase Ordinary Shares) upon any exercise of any of the
5,000,000 Series D Warrants issued by the Company on September 4, 2003.

 

(ix) No adjustment of the Exercise Price shall be made in an amount less than
one cent per share, provided that any adjustments which are not required to be
made by reason of this sentence shall be carried forward and shall be taken into
account in any subsequent adjustment made.

 

(b) If any event occurs as to which the provisions of Section 5 or Section 6 are
not strictly applicable but the lack of any provision for the exercise of the
rights of a holder or holders of Warrants would not fairly protect the purchase
rights of such holder or holders of Warrants in accordance with the essential
intent and principles of such provisions, then the Company shall appoint a firm
of independent certified public accountants in the United States (which may be
the regular outside auditors of the Company) of recognized national standing in
the United States satisfactory to the Holder, which shall give its opinion as to
the adjustments, if any, necessary to preserve, without dilution, on a basis
consistent with the essential intent and principles established in the
provisions of Section 5 or Section 6, the exercise rights of the holders of
Warrants. Upon receipt of such opinion, the Company shall forthwith make the
adjustments described therein.

 

(c) Within 45 days after the end of each fiscal quarter during which an event
occurred that resulted in an adjustment pursuant to Section 5 or Section 6, the
Company shall cause to be promptly mailed to each holder of Warrants (and upon
the exercise of any Warrants to the exercising holder) by first-class mail,
postage prepaid, notice of each adjustment or adjustments to the Aggregate
Number or Exercise Price, as the case may be, effected since the date of the
last such notice and a certificate of the Company’s Chief Financial Officer or,
in the case of any such notice delivered within 45 days after the end of a
fiscal year, a firm of independent public accountants in the United States
selected by the Company and acceptable to a majority in interest of the holders
of the Warrants (who may be the regular outside auditors employed by the
Company), in each case, setting forth the Aggregate Number or Exercise Price, as
the case may be, after such adjustment, a brief statement of the facts requiring
such adjustment and the computation by which such adjustment was made. The fees
and expenses of such accountants shall be paid by the Company.



--------------------------------------------------------------------------------

Section 8. Covenant to Reserve Shares of Ordinary Shares.

 

The Company covenants and agrees that it will at all times reserve and set apart
and have, free from preemptive rights, a number of shares of authorized but
unissued Ordinary Shares sufficient to enable it at any time to fulfill all its
obligations hereunder. The issuance of such shares has been duly and validly
authorized, and when issued and sold in accordance with the Warrants, such
shares will be duly and validly issued, fully paid and nonassessable.

 

Section 9. Call Rights.

 

Provided that no Event of Default as described in Section 9 of the Securities
Purchase Agreement has occurred, upon ninety (90) days prior written notice (the
“Call Notice”) to the holders of the Warrants, the Company shall have the right
to call and require such holders to sell to the Company all of such holder’s
Warrants then outstanding at the termination of such ninety (90) day period if:
(i) the closing sale price of the Company’s American Depositary Shares on any
national securities exchange or automatic quotation system on which the
Company’s American Depositary Shares are then listed or quoted, equals or
exceeds $3.00 for twenty (20) consecutive trading days; and (ii) the average
daily trading volume of the Company’s American Depositary Shares for such twenty
trading day period exceeds 100,000 shares per day; and (iii) the American
Depositary Shares representing 2,105,715 Warrant Exercise Shares (as defined in
the Settlement Agreement referred to in the Securities Purchase Agreement) have
been registered for resale pursuant to a registration statement declared
effective under the Securities Act of 1933, as amended, by the United States
Securities and Exchange Commission, and (iv) during the 90 day period commencing
on the date the holder of this Warrant receives the Call Notice, the Company
shall have complied with Section 1(a) herein. Any such notice shall comply with
Section 15 below and shall specify the date for purchase of such Warrants. The
purchase price for each called warrant shall be the Exercise Price and shall be
paid within two (2) Business Days of the receipt by the Company of each Warrant.
Notwithstanding anything else contained in this Section 8, the holder of this
Warrant shall be entitled to exercise the Warrant and sell the underlying
Warrant Shares during such ninety (90) day period in accordance with the terms
of this Warrant.

 

Section 10. Notices.

 

In the event that:

 

(A) the Company proposes to pay any dividend payable in stock (of any class or
classes) or any obligations or stock convertible into or exchangeable for shares
of Ordinary Shares upon its Ordinary Shares or make any distribution (other than
ordinary cash dividends) to the holders of its Ordinary Shares;

 

(B) the Company proposes to grant to the holders of its Ordinary Shares
generally any rights or warrants (excluding any warrants granted to any
employee, director, officer, contractor or consultant of the Company pursuant to
any plan approved by the Board of Directors of the Company);

 

(C) the Company proposes to effect any capital reorganization or
reclassification of capital stock of the Company;

 

(D) the Company proposes to consolidate with, or merge into, any other Company
or to transfer its property as an entirety or substantially as an entirety; or

 

(E) the Company proposes to effect the liquidation, dissolution or winding up of
the Company,

 

then the Company shall cause notice of any such intended action to be given to
the Holder of this Warrant not less than 30 days before the date on which the
transfer books of the Company shall close or a record shall be taken for such
stock dividend, distribution or granting of rights or Warrants, or the date when
such capital reorganization, reclassification, consolidation, merger, transfer,
liquidation, dissolution or winding up shall be effective, as the case may be.



--------------------------------------------------------------------------------

Any notice or other document required or permitted to be given or delivered to
the Holder of this Warrant shall be delivered in accordance with Section 15
herein.

 

Section 11. Limitation of Liability: Not Shareholders.

 

No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a shareholder in respect of meetings of shareholders for the election of
directors of the Company or any other matter whatsoever as shareholders of the
Company. No provision hereof, in the absence of affirmative action by the Holder
to purchase shares of Ordinary Shares, and no mere enumeration herein of the
rights or privileges of the Holder, shall give rise to any liability of Holder
for the purchase price or as a shareholder of the Company, whether such
liability is asserted by the Company, creditors of the Company or others.

 

Section 12. Loss, Destruction of Warrant.

 

Upon receipt of evidence satisfactory to the Company of the loss, theft,
mutilation or destruction of this Warrant, and in the case of any such loss,
theft or destruction upon delivery of a bond of indemnity in such form and
amount as shall be reasonably satisfactory to the Company (the original
Warrantholder’s indemnity being satisfactory indemnity in the event of loss,
theft or destruction of any Warrant owned by such holder), or in then event of
such mutilation upon surrender and cancellation of this Warrant, the Company
will make and deliver a new Warrant, of like tenor and representing the right to
purchase the same Aggregate Number of Ordinary Shares, as adjusted in Section 5,
as provided for in such lost, stolen, destroyed or mutilated Warrant, in lieu of
such lost, stolen, destroyed or mutilated Warrant. Any Warrant issued under the
provisions of this Section 12 in lieu of any Warrant alleged to be lost,
destroyed or stolen, or of any mutilated Warrant, shall constitute an original
contractual obligation on the part of the Company.

 

Section 13. Amendments.

 

Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally or in writing, provided that any term of this Warrant may be
amended or the observance of such term may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Company and the Holders of the Warrants that
are exercisable for a number of Ordinary Shares that represent in the aggregate
at least a majority of the total number of Ordinary Shares for which all of the
Warrants are then exercisable (whether or not the Holder of this Warrant
consents).

 

Section 14. Severability.

 

If in any jurisdiction, any provision of this Agreement or its application to
any party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of such provision in any other jurisdiction or its application to other parties
or circumstances.

 

Section 15. Notice.

 

Any notice or document required or permitted by this Agreement to be given to a
party hereto shall be in writing and is sufficiently given if delivered
personally, or if sent by prepaid certified mail, return receipt requested, to
such party addressed as follows:

 

(i)   If to the Company:    Senetek Plc          620 Airpark Road          Napa,
California 94558          Attention: President     copy
to:    Coudert Brothers LLP          1114 Avenue of the Americas          New
York, NY 10036          Attention: Anthony Williams, Esq.



--------------------------------------------------------------------------------

(v)

  If to the Holder:  

c/o Robert T. Tucker, Esq.

       

61 Purchase Street, Suite 2

       

Rye, New York 10580

    copy to:  

Latham & Watkins LLP

       

505 Montgomery Street, Suite 1900

       

San Francisco, CA 94111

       

Attention: Jeffrey T. Pero, Esq.

 

Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth business day next following the date of the returned
receipt. Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is delivered. Any party may
from time to time notify the others in the manner provided herein of any change
of address which thereafter, until changed by like notice, shall be the address
of such party for all purposes hereof.

 

Section 16. Governing Law; Choice Of Forum; Certain Consents; Waiver Of Jury
Trial, Counterclaim, Setoff.

 

THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND DELIVERED AT AND SHALL BE
DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS WARRANT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO ANY OF SUCH STATE’S CONFLICT OF LAWS RULES OR PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT HERETO AND THERETO SHALL ONLY BE BROUGHT IN
ANY STATE OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, NEW YORK,
AND, BY EXECUTION, ACCEPTANCE AND DELIVERY OF THIS WARRANT, THE COMPANY HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY WAIVES
ANY OBJECTION, DEFENSE OR CLAIM TO SUCH JURISDICTION WHICH MAY BE BASED,
DIRECTLY OR INDIRECTLY, ON THE GROUNDS OF FORUM NON CONVENIENS THAT IT MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS WARRANT. IF ANY ACTION IS COMMENCED IN ANY OTHER
JURISDICTION, THE PARTIES HERETO HEREBY CONSENT TO THE REMOVAL OF SUCH ACTION TO
THE AFOREMENTIONED COURTS. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE COMPANY AT ITS ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE HOLDERS
OF ANY OF THE WARRANTS OR WARRANT SHARES TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
COMPANY IN ANY OTHER JURISDICTION. THE COMPANY WAIVES IN EACH SUCH ACTION AND
OTHER LEGAL PROCEEDING THE RIGHT TO TRIAL BY JURY AND THE RIGHT TO ASSERT ANY
COUNTERCLAIM OR SETOFF.

 

[signature page follows; remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amended and Restated
Warrant to be signed in its name by its duly authorized officer.

 

Dated: September     , 2004

 

SENETEK PLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Bradley D. Holsworth

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 1

 

EXERCISE NOTICE

 

The undersigned Holder hereby elects to exercise purchase rights represented by
such Warrant for, and to purchase thereunder              Ordinary Shares
covered by such Warrant and herewith makes payment in full therefor of
$                     cash and/or by cancellation of $                     of
indebtedness of the Company to the Holder hereof and requests that, subject to
the terms and conditions of the Warrant, certificates for such shares (and any
securities or property deliverable upon such exercise) be issued in the name of
and delivered to                                  whose address is
                                        , and whose social security or employer
identification number is                     .

 

The undersigned agrees that, in the absence of an effective registration
statement with respect to Ordinary Shares issued upon this exercise, the
undersigned is acquiring such Ordinary Shares for the Holder’s own account and
not as a nominee for any other party for investment and not with a view to
distribution thereof and that the certificate or certificates representing such
Ordinary Shares may bear a legend substantially as follows:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES UNDER THE ACT AND APPLICABLE STATE SECURITIES LAW OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

In addition, the undersigned agrees that, in the absence of an effective
registration statement with respect to Ordinary Shares issued upon this
exercise, stop transfer instructions will be entered on the Company’s stock
transfer records with respect to Ordinary Shares issued upon this exercise.

 

Dated:

 

--------------------------------------------------------------------------------

   

Signature guaranteed:

 



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned registered Holder of the within Warrant
hereby sells, assigns, and transfers unto the Assignee(s) named below (including
the undersigned with respect to any Warrants constituting a part of the Warrants
evidenced by the within Warrant not being assigned hereby) all of the right of
the undersigned under the within Warrant, with respect to the number of Warrants
set forth below:

 

Name of Assignees

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

Social security or other
identifying number of
Assignees

--------------------------------------------------------------------------------

   Number of Warrants


--------------------------------------------------------------------------------

                                                           

 

and does hereby irrevocably constitute and appoint              the
undersigned’s attorney to make such transfer on the books of
                     maintained for that purpose, with full power of
substitution in the premises.

 

Dated:                     

 

 

--------------------------------------------------------------------------------

 

(1)

   

(Signature of Owner)

       

 

--------------------------------------------------------------------------------

       

(Street Address)

       

 

--------------------------------------------------------------------------------

       

(City) (State) (Zip Code)

   

--------------------------------------------------------------------------------

(1) The signature must correspond with the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.

 

 



--------------------------------------------------------------------------------

ANNEX C

 

FORM OF AMENDED AND RESTATED SERIES B WARRANT



--------------------------------------------------------------------------------

NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE HEREUNDER NOR ANY
AMERICAN DEPOSITARY SHARES REPRESENTING THE SECURITIES ISSUABLE HEREUNDER HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND NONE OF THEM MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED NOR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO SUCH SFCURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

SECOND AMENDED AND RESTATED WARRANT

to Purchase [                    ] Ordinary Shares of

SENETEK PLC

 

Issued: April 14, 1999

Expires: March 4, 2011

 

Series B

NO. [    ]

 

This Warrant amends and restates in its entirety the Warrant issued to Holder
(as defined below) to purchase the same number of Ordinary Shares (as defined
below) set forth above issued on April 14, 1999 and amended on January 22, 2001
and amended and restated June 20, 2001. This Warrant certifies that
[                                        ] or its registered and permitted
successors or assigns (“[                    ]” or the “Holder”), is entitled
to, subject to the terms set forth below, purchase from SENETEK PLC, a
corporation organized under the laws of England (the “Company”), from time and
time up to [                                        ] ([                    ])
duly authorized, validly issued, fully paid and nonassessable Ordinary Shares
(as such number may be adjusted pursuant to Section 4(a) and Section 5 herein)
which may be exchanged for American Depositary Shares (“ADS”) represented by
American Depositary Receipts (“ADR”) (the Ordinary Shares of the Company,
including any shares into which it may be changed, reclassified, or converted,
are herein referred to as the “Ordinary Shares”). This Warrant is one of the
Series B Warrants (the “Warrants”) issued pursuant to Section 2 of the
Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of
April 14, 1999, by and between the Company, Silver Creek Investments, Ltd.,
Bomoseen Investments, Ltd., Dandelion Investments, Ltd. and Elstree Holdings,
Ltd. The Ordinary Shares issuable upon exercise of the Warrants (and any other
or additional shares, securities or property that may hereafter be issuable upon
exercise of the Warrants) are sometimes referred to herein as the “Warrant
Shares,” and the maximum number of shares so issuable under this Warrant is
sometimes referred to as the “Aggregate Number” (as such number may be increased
or decreased as more fully set forth herein).

 

This Warrant is subject to the following provisions, terms and conditions:

 

Section 1. Exercise of Warrant.

 

(a) To exercise this Warrant in whole or in part, the Holder shall deliver to
the Company at its principal office located at 620 Airpark Road, Napa,
California 94558, (A) a written notice, in substantially the form of the
Exercise Notice attached hereto as Exhibit 1, of the Holder’s election to
exercise this Warrant, which notice shall specify the number of Warrant Shares
to be purchased, (B) (i) cash, money order, certified check or wire transfer of
immediately available funds payable to the Company, in an amount equal to the
Exercise Price (as defined below) multiplied by the number of Warrant Shares
being purchased, or (ii) a copy of an instrument representing outstanding
principal amount of indebtedness of the Company owed to the Holder, accompanied
by a notice stating the Holder’s intent to exercise this Warrant, in whole or in
part, by the reduction of the amount of indebtedness stated in the notice and
represented by the instrument in an amount equal to the Exercise Price
multiplied by the number of Warrant Shares being purchased, and (C) this
Warrant. The Company shall as promptly as practicable, and in any event within
ten (10) Business Days thereafter, execute and deliver or cause to be executed
and delivered, in accordance with such notice, a certificate or certificates
representing the aggregate number of Warrant Shares specified in such notice.
The stock certificate or certificates so delivered shall be in such
denominations as may be specified in such notice and shall be issued in the name
of the Holder or such other name as shall be designated in such notice. Such
certificate or certificates shall be deemed to have been issued and the Holder
or any other person so designated to be named therein shall be deemed for all
purposes to have become a



--------------------------------------------------------------------------------

Holder of record of such shares immediately prior to the close of business on
the date such notice is received by the Company as aforesaid. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of said stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the remaining Ordinary
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical to this Warrant, or, at the request of the Holder, appropriate
notation may be made on this Warrant and the same returned to the Holder. The
Company shall pay all expenses, taxes (except United Kingdom stamp tax duties)
and other charges payable in connection with the preparation, issue and delivery
of such certificates and new Warrants, except that in case such stock
certificates or new Warrants shall be registered in a name or names other than
the name of the Holder, funds sufficient to pay all stock transfer taxes that
are payable upon the issuance of such stock certificates or new Warrants shall
be paid by the Holder at the time of delivering the notice of exercise mentioned
above.

 

(b) All Ordinary Shares issued upon the exercise of this Warrant shall be
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder, and from all taxes, liens and charges with respect to the
issue thereof (other than United Kingdom stamp duty taxes and any other transfer
taxes) and, if any Ordinary Shares are then listed on a national securities
exchange (as defined in the Securities Exchange Act of 1934, as amended) or
quoted on an automated quotation system, shall be listed or quoted thereon, as
the case may be, to the extent permissible under the rules of such exchange and
not prohibited by law, it being understood that such listing does not bear upon
the transferability of such shares under the Act and the other provisions of
this Agreement.

 

(c) The Company shall not be required upon any exercise of this Warrant to issue
a certificate representing any fraction of an Ordinary Share, but, in lieu
thereof, shall pay to the Holder cash in an amount equal to a corresponding
fraction (calculated to the nearest 1/100 of a share) of the Fair Market Value
(as defined below) of one Ordinary Share on the Business Day immediately prior
to the date of receipt by the Company of notice of exercise of this Warrant.

 

(d) The Company shall pay all depositary fees payable to the depositary and all
stamp duty reserve taxes due to Inland Revenue in respect of the issuance of
American Depositary Shares or American Depositary Receipts in respect of
Ordinary Shares issued upon exercise of the Warrant.

 

Section 2. Terms and Conditions of Warrants.

 

(a) Exercise. Warrants to purchase [original Aggregate Number (i.e., number of
Warrant Shares)] (as adjusted in accordance with the principles of Section 4(a)
or Section 5 hereof) Ordinary Shares shall be exercisable at the Original
Exercise Price (as defined in Section 2(b) below) at any time, and from time to
time, on or after the date hereof (the “Exercise Date”), and shall expire at
11:50 p.m., New York City time, on March 4, 2011 (the “Expiration Date”).

 

(b) Purchase Price. Subject to Section 2(c) below and to the provisions of
Sections 5 and 6 hereof, the purchase price per Ordinary Share shall be $1.25
(the “Original Exercise Price”).

 

(c) Reduced Exercise Price. The Original Exercise Price of any unexercised
Warrants shall be reduced to $0.50 in accordance with this Section 2(c)
(“Reduced Exercise Price”). The number of Warrants that may be exercised at the
Reduced Exercise Price shall be 80.58% of the total number of Warrants granted
hereunder. Of this amount, the number of unexercised Warrants that may be
exercised at the Reduced Exercise Price at any time shall be in direct
proportion to the aggregate principal amount of the Third Amended and Restated
Senior Secured Notes due April 1, 2007 (the “Senior Notes”) that is repaid
(whether as a prepayment, in whole or in part, or in whole at maturity) or
exchanged for Ordinary Shares (in whole or in part)), from time to time, after
the date of this Second Amended and Restated Warrant Agreement (other than the
repayment of an aggregate principal amount of $1,600,000 provided for by Section
2(b) of that certain Third Amendment to the Securities Purchase Agreement dated
as of September 30, 2004). Specifically, the number of Warrants that may be
exercised at the Reduced



--------------------------------------------------------------------------------

Exercise Price, from time to time, until the Expiration Date shall be equal to:
(i) 80.58% of the total number of Warrants granted hereunder, multiplied by (ii)
a fraction, (A) the numerator of which is the aggregate principal amount of the
Senior Notes that has been repaid (through prepayments or payment at maturity)
or exchanged for Ordinary Shares through the date of determination and (B) the
denominator of which shall be 3,288,570, (iii) less the number of Warrants that
have previously been exercised at the Reduced Exercise Price. Notwithstanding
the foregoing, all then remaining Warrants (up to the 80.58% limit) shall become
exercisable at the Reduced Exercise Price immediately prior to the closing of
any transaction in which either: (A) all of the then outstanding Ordinary Shares
of the Company or (B) all, or substantially all, of the assets of the Company
are acquired by a third party (including by way of merger, consolidation,
business combination, share exchange, joint venture or any similar transaction.
It is agreed and understood that for purposes of this Section 2(c) the term
“third party” shall not mean or include (i) any subsidiary of the Company or
(ii) any parent holding company established by the Company for the purpose of
effecting a reincorporation transaction. The Reduced Exercise Price shall be
subject to adjustment in accordance with the provisions of Sections 5 and 6
hereof.

 

(d) Exercise Price. As used in this Warrant Agreement, the term “Exercise Price”
shall mean and refer to each of the Original Exercise Price and the Reduced
Exercise Price, or both, as the context requires.

 

(e) Restrictions on Transfer and Registration Rights.

 

Each certificate for any Warrant Shares issued upon the exercise of this
Warrant, and each certificate issued upon the transfer of any such Warrant
Shares and each American Depositary Receipt representing American Depositary
Shares (except as otherwise permitted by this Section 2(e)) shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED,
SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER THE ACT AND
REGISTRATION OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
AND QUALIFICATION IS NOT REQUIRED.

 

The restrictions imposed by this Section 2(e) upon the transferability of
Warrants and Warrant Shares and related American Depositary Shares shall cease
and terminate as to any particular Warrants, Warrant Shares or related American
Depositary Shares, (a) when such securities shall have been effectively
registered under the Securities Act and disposed of in accordance with the
registration statement covering such securities, or (b) when in the reasonable
opinion of counsel for the Company such restrictions are no longer required in
order to comply with the Securities Act of 1933, as amended (the “Securities
Act”). Whenever such restrictions shall terminate as to any Warrants, Warrant
Shares or related American Depositary Shares, the Holder thereof shall be
entitled to receive from the Company, without expense, new certificates of like
tenor not bearing the restrictive legend set forth in Section 2(e)(i).

 

(f) Investment Representation. The Holder, by acceptance hereof, represents as
of the date hereof, as follows:

 

(i) The Warrant Shares issuable upon exercise of the Warrants (collectively, the
“Acquired Securities”) will be acquired for investment for the Holder’s own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part of the Acquired Securities in contravention of
applicable law, and that the Holder has no present intention of selling,
granting any participation in, or otherwise distributing the same. The Holder
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person in or with respect to any of the Acquired Securities.

 

(ii) The Holder is and upon the acquisition of Acquired Securities upon exercise
of the



--------------------------------------------------------------------------------

Warrants will be an “accredited investor” within the meaning of Rule 501 of
Regulation D of the rules and regulations of the Securities and Exchange
Commission under the Securities Act. The Holder has not been organized for the
purposes of acquiring the Acquired Securities.

 

(iii) The Holder understands that the Acquired Securities it may acquire as
contemplated by this Warrant are “restricted securities” within the meaning of
Rule 144 under the Securities Act (“Rule 144”) inasmuch as they will be acquired
from the Company in a transaction not involving a public offering and that under
the federal securities laws and, applicable regulations such Acquired Securities
may be resold without registration under the Securities Act only in certain
limited circumstances. In this connection, the Holder represents that it is
familiar with Rule 144 and understands the resale limitations imposed thereby
and by the Securities Act. The Holder acknowledges that its investment in the
Acquired Securities may be an illiquid investment requiring the Holder to bear
the economic risk of the investment for an indefinite period; and

 

(iv) Without in any way limiting the representations set forth in this Section
2(f), the Holder agrees not to make any disposition of all or any portion of the
Acquired Securities unless and until the transferee has agreed in writing for
the benefit of the Company to be bound by the terms of this Warrant (provided
that such Holder is making such disposition in a transaction other than pursuant
to Rule 144 or under an effective registration statement under the Securities
Act and in accordance with any applicable state securities laws), and (A) the
Holder shall have notified the Company of the proposed disposition, and (B) if
requested by the Company, the Holder shall have furnished the Company with an
opinion of counsel, in form and substance reasonably satisfactory to the
Company, rendered by a law firm experienced in matters involving the sale of
securities under federal and state securities laws, that such disposition will
not require registration of the Acquired Securities under the Securities Act or
registration or qualification under any state securities or “blue sky” law.

 

In the event certificates for Ordinary Shares are delivered upon the exercise of
this Warrant, the Company may cause a legend or legends to be placed on such
certificates to make appropriate reference to such foregoing representations and
to restrict transfer in the absence of compliance with applicable federal or
state securities laws.

 

Section 3. Transfer, Division and Combination.

 

The Company agrees to maintain at its offices in Napa, California, books for the
registration and transfer of this Warrant and, subject to the provisions of
Section 2 hereof, this Warrant and all rights hereunder are transferable, in
whole or in part, on such books at such office, upon surrender of this Warrant
at such office, together with a written assignment of this Warrant duly executed
by the Holder or his agent or attorney and funds sufficient to pay any stock
transfer taxes payable upon the making of such transfer. Upon such surrender and
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denominations specified in such
instrument of assignment, and this Warrant shall promptly be canceled.
Notwithstanding the foregoing, a Warrant may be exercised by a new Holder for
the purchase of Ordinary Shares without having a new Warrant issued if Holder
shall otherwise have complied with the foregoing provisions of this Section 3
and the applicable provisions of Section 2 hereof. All of the provisions of this
Section 3 are subject to the provisions of Sections 2 above. This Warrant may be
divided or combined with other Warrants upon surrender hereof and of any Warrant
or Warrants with which this Warrant is to be combined, together with a written
notice specifying the names and denominations in which the new Warrant or
Warrants are to be issued, signed by the holders thereof or their respective
duly authorized agents or attorneys. The Company shall execute and deliver a new
Warrant or Warrants exchangeable for the Warrant or Warrants to be divided or
combined in accordance with such notice.

 

Section 4. Successor; Taxes.

 

(a) Successor Company. The obligations of the Company under this Warrant shall
be binding upon any successor company or organization resulting from the merger,
consolidation or other reorganization of the



--------------------------------------------------------------------------------

Company, or upon any successor company or organization succeeding to
substantially all of the assets and business of the Company. The Company agrees
that it will make appropriate provision for the preservation of Holder’s rights
under this Warrant in any agreement or plan which it may enter into or adopt to
effect any such merger, consolidation, reorganization or transfer of assets.

 

(b) Taxes on Conversion. The issuance of certificates for Warrant Shares upon
the exercise of this Warrant shall be made without charge to the Holder
exercising this Warrant for any issue or stamp tax in respect of the issuance of
such certificates, and such certificates shall be issued in the respective names
of, or in such names as may be directed by, the holder; provided, however, that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate in
a name other than that of the Holder, and the Company shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

 

(c) Withholding Taxes.

 

(i) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants if such holders (a) are corporations organized under
the laws of a jurisdiction outside the United States or United Kingdom or are
otherwise persons not resident in the United States or United Kingdom for U.S.
federal income tax purposes or United Kingdom tax purposes, and (b) provide the
Company, upon the Company’s reasonable request, with one or more of Internal
Revenue Service Form W-8, Form 4224 or other applicable form, certificate or
document prescribed by the Internal Revenue Service of the United States or
Inland Revenue of the United Kingdom certifying as to such holders’ entitlement
to an exemption from any such withholding requirements.

 

(ii) Except to the extent otherwise required by law, the Company will not
withhold United States or United Kingdom withholding taxes from payments to be
made to holders of Warrants in excess of an applicable treaty rate if such
holders (a) are corporations organized under the laws of a jurisdiction outside
the United States or United Kingdom or are otherwise persons not resident in the
United States or United Kingdom for U.S. federal income tax purposes or United
Kingdom tax purposes, and (b) provide the Company upon the Company’s reasonable
request, with one or more of certification of their residence address, Internal
Revenue Service Form 1001 or other applicable form, certificates or documents
certifying as to such holders’ entitlement to a reduced rate of withholding
under any such withholding requirements.

 

(iii) Except to the extent otherwise required by law, neither Section 4(c)(i)
nor Section 4(c)(ii) hereof shall require the Company to apply an exemption or
reduced rate of withholding during any period when it shall have received notice
or has knowledge that (a) the residence or other information previously provided
on any applicable form, certificate or document is incorrect and no corrected
form, certificate or document as applicable has been provided to the Company, or
(b) of any other information which would render such exemption or reduced rate
inapplicable.

 

(iv) Notwithstanding the preceding Sections 4(c)(i) and 4(c)(ii), if the Company
is required by law to withhold from amounts otherwise payable to a holder of
Warrants, whether by reason of a change in law or applicable treaty, or because
the applicable treaty withholding rate is greater than zero or by reason of the
failure of a holder of Warrants to provide a valid certification or form, the
Company shall withhold the amounts required to be withheld. Amounts so withheld
with respect to a holder in accordance with this Section 4 shall be treated as
distributed to such holder for all purposes of this Warrant.

 

Section 5. Adjustments to Aggregate Number.

 

The Aggregate Number shall be subject to adjustment from time to time as follows
and thereafter as adjusted shall be deemed to be the Aggregate Number hereunder.

 

(a) Reorganization, Reclassification, Consolidation, Merger or Sale. If any
capital reorganization or



--------------------------------------------------------------------------------

reclassification of the Company, or any consolidation or merger of the Company
with another person, or the sale, transfer or lease of all or substantially all
of its assets to another person shall be effected in such a way that holders of
Ordinary Shares shall be entitled to receive stock, securities or assets with
respect to or in exchange for their shares, then provision shall be made, in
accordance with this Section 5, whereby the Holder hereof shall thereafter have
the right to purchase and receive, upon the basis and upon the terms and
conditions specified in this Warrant and in addition to or in exchange for, as
applicable, the Warrant Shares subject to this Warrant immediately theretofore
purchasable and receivable upon the exercise of the rights represented hereby,
such securities or assets as would have been issued or payable with respect to
or in exchange for the Aggregate Number immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby if exercise of the
Warrant has occurred immediately prior to such reorganization, reclassification,
consolidation, merger or sale. The Company will not effect any such
consolidation, merger, sale, transfer or lease unless prior to the consummation
thereof the successor entity (if other than the Company) resulting from such
consolidation or merger or the entity purchasing or leasing such assets shall
assume by written instrument (1) the obligation to deliver to such Holder such
securities or assets as, in accordance with the foregoing provisions, such
Holder may be entitled to purchase, and (2) all other obligations of the Company
under this Warrant. The provisions of this Section 5(a) shall similarly apply to
successive consolidations, mergers, exchanges, sales, transfers or leases.

 

(b) Distributions. If at any time or from time to time the Company shall take a
record of the holders of its Ordinary Shares for the purpose of entitling them
to receive or pays any dividend or other distribution to holders of Ordinary
Shares (collectively, a “Distribution”) of:

 

(i) cash,

 

(ii) any evidences of its indebtedness (other than securities convertible into
Ordinary Shares (“Convertible Securities”)), any shares of its capital stock
(other than additional Ordinary Shares or Convertible Securities) or any other
securities or property of any nature whatsoever (other than cash), or

 

(iii) any options or warrants or other rights to subscribe for or purchase any
of the following: any evidences of its indebtedness (other than Convertible
Securities), any shares of its capital stock (other than additional Ordinary
Shares or Convertible Securities) or any other securities or property of any
nature whatsoever,

 

then the holder of this Warrant shall be entitled to receive upon the exercise
hereof at any time on or after the taking of such record the number of Ordinary
Shares to be received upon exercise of such Warrant determined as stated herein
and, in addition and without further payment, the cash, stock, securities, other
property, options, warrants and/or other rights to which such holder or holders
would have been entitled by way of the Distribution and subsequent dividends and
distributions if such Holder (x) had exercised such Warrants immediately prior
to such Distribution, and (y) had retained the Distribution in respect of the
Ordinary Shares and all subsequent dividends and distributions of any nature
whatsoever in respect of any stock or securities paid as dividends and
distributions and originating directly or indirectly from such Ordinary Shares.
A reclassification of the Ordinary Shares into any other class of stock shall be
deemed a distribution by the Company to the holders of its Ordinary Shares or
such shares of such other class of stock within the meaning of paragraph (c) of
this Section 5 and, if the outstanding Ordinary Shares shall be changed into a
larger or smaller number of Ordinary Shares as a part of such reclassification,
such event shall be deemed a subdivision or combination, as the case may be, of
the outstanding Ordinary Shares within the meaning of paragraph (c) of this
Section 5. If the securities to be distributed by the Company involve rights,
warrants, options or any other form of Convertible Securities and the right to
exercise or convert such securities would expire in accordance with its terms
prior to the exercise of this Warrant, then the terms of such securities shall
provide that such exercise or convertibility right shall remain in effect until
30 days after the date the Holder of this Warrant receives such securities
pursuant to the exercise hereof.

 

(c) In addition to those adjustments set forth in Sections 5(a) and 5(b), but
without duplication of the adjustments to be made under such Sections 5(a) and
5(b) and Section 6, if the Company:

 

(i) takes a record of the holders of its Ordinary Shares for the purpose of
entitling them to receive or pays a dividend payable in, or other distribution
of, Ordinary Shares;



--------------------------------------------------------------------------------

(ii) subdivides its outstanding shares of Ordinary Shares into a greater number
of Ordinary Shares;

 

(iii) combines its outstanding Ordinary Shares into a lesser number of shares of
Ordinary Shares; and/or

 

(iv) makes a distribution on its Ordinary Shares in shares of its capital stock
other than Ordinary Shares,

 

then (A) the Aggregate Number in effect immediately prior thereto shall be
adjusted so that the holder or holders of this Warrant shall thereafter be
entitled to receive, upon exercise hereof, the number of Ordinary Shares or
other securities of the Company (such other securities thereafter enjoying the
rights of Warrant Shares under this Warrant) that such Holder would have owned
or have been entitled to receive after the occurrence of such event had such
Warrants been exercised immediately prior to the occurrence of such event or the
record date with respect thereto, and (B) the Exercise Price shall (until
another such event) be adjusted to equal (calculated to the nearest full cent)
the quotient derived by dividing (x) the Aggregate Number in effect immediately
prior to such adjustment multiplied by the Exercise Price in effect immediately
prior to such adjustment, divided by (y) the Aggregate Number in effect after
adjustment pursuant to this Section 5(c).

 

Section 6. Adjustment to Exercise Price.

 

(a) If the Company shall issue or sell any Ordinary Shares at a price which is
less than the Exercise Price, then the Exercise Price in effect immediately
prior thereto shall be adjusted immediately so that the Exercise Price
thereafter shall equal the price per Ordinary Share at which such Ordinary
Shares described in this Section 6(a) were issued. The provisions of this
paragraph (a) shall not apply to any issuance of additional Ordinary Shares: (i)
for which an adjustment is provided under Sections 5(a), (b) or (c) or (ii) to
any holder (including any successor or assign) upon exchange of any of the
Company’s Senior Secured Notes, due April 1, 2007 (or any transferee of any such
person).

 

(b) If the Company shall take a record of the holders of its Ordinary Shares for
the purpose of entitling them to receive a distribution of, or shall in any
manner issue or sell, any warrants or other rights to subscribe for or purchase
(x) any shares of Ordinary Shares or (y) any Convertible Securities, whether or
not the rights to subscribe, purchase, exchange or convert thereunder are
immediately exercisable, at a purchase price per Ordinary Share which is less
than the Exercise Price, then the Exercise Price in effect immediately prior
thereto shall be adjusted immediately so that the Exercise Price thereafter
shall equal the consideration for which such Ordinary Shares or Ordinary Shares
subject to Convertible Securities described in this Section 6(b) were issued.
For purposes of this Section 6(b), the consideration for any additional Ordinary
Shares issuable pursuant to any warrants or other rights to subscribe for or
purchase the same or for any additional Ordinary Shares issuable pursuant to
Convertible Securities subject to any warrants or other rights shall be the
consideration received or receivable by the Company for issuing such warrants or
other rights, plus the additional consideration payable to the Company upon the
exercise of such warrants or other rights and upon the exercise of the
Convertible Securities, as the case may be.

 

(c) If the Company shall take a record of the holders of its Ordinary Shares for
the purpose of entitling them to receive a distribution of or shall in any
manner issue or sell Convertible Securities, whether or not the rights to
exchange or convert thereunder are immediately exercisable, at a purchase price
per Ordinary Share which is less than the Exercise Price, then the Exercise
Price in effect immediately prior thereto shall be adjusted immediately so that
the Exercise Price thereafter shall equal the purchase price per Ordinary Share
issuable pursuant to the terms of any Convertible Securities. For purposes of
this Section 6(c), the purchase price per Ordinary Share issuable pursuant to
the terms of any Convertible Security shall be the consideration received or
receivable by the Company for issuing the Convertible Security, plus the
additional consideration, if any, payable to the Company upon the purchase of
the Ordinary Share pursuant to the Convertible Security.



--------------------------------------------------------------------------------

Section 7. General Provisions Regarding Adjustments to Aggregate Number or
Exercise Price.

 

(a) The following provisions shall be applicable to the making of adjustments of
(i) the Aggregate Number as provided in Section 5 or (ii) the Exercise Price as
provided in Section 6:

 

(i) The sale or other disposition of any issued Ordinary Shares owned or held by
or for the account of the Company shall be deemed an issuance thereof for the
purposes of Sections 5 and 6.

 

(ii) The adjustments required by Sections 5 and 6 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except as
expressly provided herein. For the purpose of any adjustment, any specified
event shall be deemed to have occurred at the close of business on the date of
its occurrence.

 

(iii) In computing adjustments under Sections 5 and 6, fractional interests in
Ordinary Shares shall be taken into account to the nearest one-thousandth (.001)
of a share and shall be aggregated until they equal one whole share.

 

(iv) If the Company shall take a record of the holders of its Ordinary Shares
for an action described in Sections 5 or 6 hereof, but abandons its plan to take
such action prior to effecting such action, then no adjustment shall be required
by reason of the taking of such record.

 

(v) Notwithstanding anything herein to the contrary, no adjustment shall be made
to the Aggregate Number or Exercise Price as a result of adjustments to the
Aggregate Number or Exercise Price as defined in any Warrants issued to the
Holder on the date hereof.

 

(vi) Upon the expiration or termination of any of the warrants or other rights
or options referred to in Section 6(b) above or the Convertible Securities
referred to in Section 6(b) or 6(c) above, the Exercise Price after the
expiration or termination of any such warrants, rights, options or Convertible
Securities without any exercise or conversion thereof, the issuance of which
caused an adjustment to the Exercise Price, shall be readjusted to such Exercise
Price prior to the adjustment made upon the issuance of such warrants, rights,
options or Convertible Securities.

 

(vii) In case of the issuance at any time of any additional Ordinary Shares or
Convertible Securities in payment or satisfaction of any dividend upon any class
of stock other than Ordinary Shares, the Company shall be deemed to have
received for such additional Ordinary Shares or Convertible Securities a
consideration equal to the amount of such dividend so paid or satisfied.

 

(viii) Notwithstanding anything herein to the contrary, no adjustment to the
Aggregate Number or Exercise Price shall be made for issuances of (A) options to
purchase up to 500,000 Ordinary Shares (excluding the options referenced in (D)
below) after the date of this Warrant pursuant to the Company’s No. 1 Executive
Share Option Scheme and No. 2 Executive Share Option Scheme or any other
employee, non-executive director or consultant share option scheme approved by
the Company’s directors, and Ordinary Shares issuable or issued upon exercise of
such options, (B) Ordinary Shares issued or issuable upon (x) the exercise of
options, warrants or rights to subscribe for or purchase Ordinary Shares, or (y)
the conversion or exchange of securities convertible into or exchangeable for
Ordinary Shares or options, warrants or rights to subscribe for or purchase
Ordinary Shares, in each case only to the extent outstanding on the date of
issuance of this Warrant, (C) Ordinary Shares issued pursuant to a transaction
described in Section 5(a) or (b) hereof, (D) options to purchase an aggregate of
325,000 Ordinary Shares that the Company has committed to grant to Brad
Holsworth and Wade H. Nichols pursuant to the Company’s No. 1 Executive Share
Option Scheme and (E) any Ordinary Shares previously issued (or issuable
following the date of the date of execution of this Second Amended and Restated
Series B Warrant to Purchase Ordinary Shares) upon any exercise of any of the
5,000,000 Series D Warrants issued by the Company on September 4, 2003.

 

(ix) No adjustment of the Exercise Price shall be made in an amount less than
one cent per share, provided that any adjustments which are not required to be
made by reason of this sentence shall be carried forward and shall be taken into
account in any subsequent adjustment made.



--------------------------------------------------------------------------------

(b) If any event occurs as to which the provisions of Section 5 or Section 6 are
not strictly applicable but the lack of any provision for the exercise of the
rights of a holder or holders of Warrants would not fairly protect the purchase
rights of such holder or holders of Warrants in accordance with the essential
intent and principles of such provisions, then the Company shall appoint a firm
of independent certified public accountants in the United States (which may be
the regular outside auditors of the Company) of recognized national standing in
the United States satisfactory to the Holder, which shall give its opinion as to
the adjustments, if any, necessary to preserve, without dilution, on a basis
consistent with the essential intent and principles established in the
provisions of Section 5 or Section 6, the exercise rights of the holders of
Warrants. Upon receipt of such opinion, the Company shall forthwith make the
adjustments described therein.

 

(c) Within 45 days after the end of each fiscal quarter during which an event
occurred that resulted in an adjustment pursuant to Section 5 or Section 6, the
Company shall cause to be promptly mailed to each holder of Warrants (and upon
the exercise of any Warrants to the exercising holder) by first-class mail,
postage prepaid, notice of each adjustment or adjustments to the Aggregate
Number or Exercise Price, as the case may be, effected since the date of the
last such notice and a certificate of the Company’s Chief Financial Officer or,
in the case of any such notice delivered within 45 days after the end of a
fiscal year, a firm of independent public accountants in the United States
selected by the Company and acceptable to a majority in interest of the holders
of the Warrants (who may be the regular outside auditors employed by the
Company), in each case, setting forth the Aggregate Number or Exercise Price, as
the case may be, after such adjustment, a brief statement of the facts requiring
such adjustment and the computation by which such adjustment was made. The fees
and expenses of such accountants shall be paid by the Company.

 

Section 8. Covenant to Reserve Shares of Ordinary Shares.

 

The Company covenants and agrees that it will at all times reserve and set apart
and have, free from preemptive rights, a number of shares of authorized but
unissued Ordinary Shares sufficient to enable it at any time to fulfill all its
obligations hereunder. The issuance of such shares has been duly and validly
authorized, and when issued and sold in accordance with the Warrants, such
shares will be duly and validly issued, fully paid and nonassessable.

 

Section 9. Intentionally Omitted.

 

Section 10. Notices.

 

In the event that:

 

(A) the Company proposes to pay any dividend payable in stock (of any class or
classes) or any obligations or stock convertible into or exchangeable for shares
of Ordinary Shares upon its Ordinary Shares or make any distribution (other than
ordinary cash dividends) to the holders of its Ordinary Shares;

 

(B) the Company proposes to grant to the holders of its Ordinary Shares
generally any rights or warrants (excluding any warrants granted to any
employee, director, officer, contractor or consultant of the Company pursuant to
any plan approved by the Board of Directors of the Company);

 

(C) the Company proposes to effect any capital reorganization or
reclassification of capital stock of the Company;

 

(D) the Company proposes to consolidate with, or merge into, any other Company
or to transfer its property as an entirety or substantially as an entirety; or

 

(E) the Company proposes to effect the liquidation, dissolution or winding up of
the Company,

 

then the Company shall cause notice of any such intended action to be given to
the Holder of this Warrant not less than 30 days before the date on which the
transfer books of the Company shall close or a record shall be taken for



--------------------------------------------------------------------------------

such stock dividend, distribution or granting of rights or Warrants, or the date
when such capital reorganization, reclassification, consolidation, merger,
.transfer, liquidation, dissolution or winding up shall be effective, as the
case may be.

 

Any notice or other document required or permitted to be given or delivered to
the Holder of this Warrant shall be delivered in accordance with Section 15
herein.

 

Section 11. Limitation of Liability; Not Shareholders.

 

No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a shareholder in respect of meetings of shareholders for the election of
directors of the Company or any other matter whatsoever as shareholders of the
Company. No provision hereof, in the absence of affirmative action by the Holder
to purchase shares of Ordinary Shares, and no mere enumeration herein of the
rights or privileges of the Holder, shall give rise to any liability of Holder
for the purchase price or as a shareholder of the Company, whether such
liability is asserted by the Company, creditors of the Company or others.

 

Section 12. Loss, Destruction of Warrant.

 

Upon receipt of evidence satisfactory to the Company of the loss, theft,
mutilation or destruction of this Warrant, and in the case of any such loss,
theft or destruction upon delivery of a bond of indemnity in such form and
amount as shall be reasonably satisfactory to the Company (the original Warrant
holder’s indemnity being satisfactory indemnity in the event of loss, theft or
destruction of any Warrant owned by such holder), or in the event of such
mutilation upon surrender and cancellation of this Warrant, the Company will
make and deliver a new Warrant, of like tenor and representing the right to
purchase the same Aggregate Number of Ordinary Shares, as adjusted in Section 5,
as provided for in such lost, stolen, destroyed or mutilated Warrant, in lieu of
such lost, stolen, destroyed or mutilated Warrant. Any Warrant issued under the
provisions of this Section 12 in lieu of any Warrant alleged to be lost,
destroyed or stolen, or of any mutilated Warrant, shall constitute an original
contractual obligation on the part of the Company.

 

Section 13. Amendments.

 

Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated orally or in writing, provided that any term of this Warrant may be
amended or the observance of such term may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Company and the Holders of the Warrants that
are exercisable for a number of Ordinary Shares that represent in the aggregate
at least a majority of the total number of Ordinary Shares for which all of the
Warrants are then exercisable (whether or not the Holder of this Warrant
consents).

 

Section 14. Severability.

 

If in any jurisdiction, any provision of this Agreement or its application to
any party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of such provision in any other jurisdiction or its application to other parties
or circumstances.

 

Section 15. Notice.

 

Any notice or document required or permitted by this Agreement to be given to a
party hereto shall be in writing and is sufficiently given if delivered
personally, or if sent by prepaid certified mail, return receipt requested, to
such party addressed as follows:

 

(i)

   If to the Company:   Senetek Plc          620 Airpark Road          Napa,
California 94558          Attention: President      copy to:   Coudert Brothers
LLP          1114 Avenue of the Americas          New York, NY 10036         
Attention: Anthony Williams, Esq.



--------------------------------------------------------------------------------

(v)

   If to the Holder:`   c/o Robert T. Tucker, Esq.          61 Purchase Street,
Suite 2          Rye, New York 10580      copy to:   Latham & Watkins LLP       
  505 Montgomery Street, Suite 1900          San Francisco, CA 94111         
Attention: Jeffrey T. Pero, Esq.

 

Notice so mailed shall be deemed to have been given upon receipt if delivered
personally or on the fifth business day next following the date of the returned
receipt. Any notice delivered to the party to whom it is addressed shall be
deemed to have been given and received on the day it is delivered. Any party may
from time to time notify the others in the manner provided herein of any change
of address which thereafter, until changed by like notice, shall be the address
of such party for all purposes hereof.

 

Section 16. Governing Law; Choice Of Forum; Certain Consents; Waiver Of Jury
Trial, Counterclaim, Setoff.

 

THIS WARRANT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND DELIVERED. AT AND SHALL
BE DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS WARRANT, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO ANY OF SUCH STATE’S CONFLICT OF LAWS RULES OR PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT HERETO AND THERETO SHALL ONLY BE BROUGHT IN
ANY STATE OR FEDERAL COURT IN THE BOROUGH OF MANHATTAN, NEW YORK CITY, NEW YORK,
AND, BY EXECUTION, ACCEPTANCE AND DELIVERY OF THIS WARRANT, THE COMPANY HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND IRREVOCABLY WAIVES
ANY OBJECTION, DEFENSE OR CLAIM TO SUCH JURISDICTION WHICH MAY BE BASED,
DIRECTLY OR INDIRECTLY, ON THE GROUNDS OF FORUM NON CONVENIENS THAT IT MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS WARRANT. IF ANY ACTION IS COMMENCED IN ANY OTHER
JURISDICTION, THE PARTIES HERETO HEREBY CONSENT TO THE REMOVAL OF SUCH ACTION TO
THE AFOREMENTIONED COURTS. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE COMPANY AT ITS ADDRESS, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE HOLDERS
OF ANY OF THE WARRANTS OR WARRANT SHARES TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE
COMPANY IN ANY OTHER JURISDICTION. THE COMPANY WAIVES IN EACH SUCH ACTION AND
OTHER LEGAL PROCEEDING THE RIGHT TO TRIAL BY JURY AND THE RIGHT TO ASSERT ANY
COUNTERCLAIM OR SETOFF.



--------------------------------------------------------------------------------

[signature page follows; remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Second Amended and Restated
Warrant to be signed in its name by its duly authorized officer.

 

Dated: September     , 2004

 

SENETEK PLC

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Bradley D. Holsworth

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit 1

 

EXERCISE NOTICE

 

The undersigned Holder hereby elects to exercise purchase rights represented by
such Warrant for, and to purchase thereunder              Ordinary Shares
covered by such Warrant and herewith makes payment in full therefor of
$             cash and/or by cancellation of $             of indebtedness of
the Company to the Holder hereof and requests that, subject to the terms and
conditions of the Warrant, certificates for such shares (and any securities or
property deliverable upon such exercise) be issued in the name of and delivered
to                      whose address is                     , and whose social
security or employer identification number is             .

 

The undersigned agrees that, in the absence of an effective registration
statement with respect to Ordinary Shares issued upon this exercise, the
undersigned is acquiring such Ordinary Shares for the Holder’s own account and
not as a nominee for any other party, for investment and not with a view to
distribution thereof and that the certificate or certificates representing such
Ordinary Shares may bear a legend substantially as follows:

 

THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED OR HYPOTHECATED IN
THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES UNDER THE ACT AND APPLICABLE STATE SECURITIES LAW OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

In addition, the undersigned agrees that, in the absence of an effective
registration statement with respect to Ordinary Shares issued upon this
exercise, stop transfer instructions will be entered on the Company’s stock
transfer records with respect to Ordinary Shares issued upon this exercise.

 

Dated:

 

--------------------------------------------------------------------------------

    Signature guaranteed:

 



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned registered Holder of the within Warrant
hereby sells, assigns, and transfers unto the Assignee(s) named below (including
the undersigned with respect to any Warrants constituting a part of the Warrants
evidenced by the within Warrant not being assigned hereby) all of the right of
the undersigned under the within Warrant, with respect to the number of Warrants
set forth below:

 

Name of Assignees

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

Social security or other
identifying number of
Assignees

--------------------------------------------------------------------------------

   Number of Warrants


--------------------------------------------------------------------------------

                                                                          

 

and does hereby irrevocably constitute and appoint.              the
undersigned’s attorney to make such transfer on the books of             
maintained for that purpose, with full power of substitution in the premises.

 

Dated:                       

 

--------------------------------------------------------------------------------

  (1)     (Signature of Owner)        

--------------------------------------------------------------------------------

        (Street Address)        

--------------------------------------------------------------------------------

        (City) (State) (Zip Code)    

--------------------------------------------------------------------------------

(1) The signature must correspond with the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.



--------------------------------------------------------------------------------

ANNEX D

 

PROCEDURES RELATING TO ISSUANCES OF ADSs

 

1. A Purchaser shall give the Company five (5) business days’ prior written
notice before exercising any Warrant.

 

2. At the time any Warrants are exercised, such Purchaser shall:

 

(a) deliver the Warrants to be exercised, together with an executed Notice of
Exercise and the exercise price therefor, to the Company at the office of the
Secretary, 620 Airpark Road, Napa, CA 94553, or such address as the Company may
later designate to the Purchasers prior to 10:00 a.m. Pacific time on the date
of exercise; and

 

(b) give the Company complete written issuance instructions, including, without
limitation:

 

(i) the manner in which the ADSs are to be registered, provided, that such
Purchaser must instruct the Company that the ADSs be registered in the name of a
broker that has experience executing restricted stock transactions, such broker
to have been approved by the Company not less than three (3) business days in
advance of any exercise; and

 

(ii) an instruction letter granting the Company’s registrar authority to issue
certificated Ordinary Shares, bearing a restricted legend referencing the
Securities Act of 1933, by book order entry to the Depository Agent for deposit
in the Company’s depositary facility, with certificates to be delivered, with
payment of duty to Inland Revenue certified, to the Depository Agent’s London
nominee.

 

3. On the date of such exercise, such Purchaser shall have complied with all
requirements (documentary or otherwise) of the Company’s registrar and the
Depository Agent now or hereinafter in effect.

 

4. The Company shall cooperate with the Purchaser in complying with the
provisions of Nos. 2 and 3 above, including providing the Bank of New York with
a letter acknowledging the deposit of Ordinary Shares in exchange for ADRs
representing ADSs. Subject to the terms of the Warrants, the Company shall also
pay all depositary fees and stamp duty reserve taxes to Inland Revenue in
connection with the issuance of ADRs or ADSs in respect of the Ordinary Shares
issued upon exercise of the Warrants.



--------------------------------------------------------------------------------

ANNEX E

 

SECTION 11 OF THE PURCHASE AGREEMENT

(Purchaser Representations)

 

“Each Purchaser severally (as to itself and not any other Purchaser) and not
jointly, represents and warrants to the Company as follows:

 

11.1 AUTHORIZATION. Such Purchaser has full power and authority to enter into
this Agreement. This Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes its valid and legally binding obligation,
enforceable in accordance with its terms. Neither the execution, delivery or
performance by this Agreement by such Purchaser nor the consummation by such
Purchaser of the transactions contemplated hereby will result in a violation of,
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any provision of federal, state or local law or foreign law to
which such Purchaser is subject, the organizational documents of the Purchaser
or any mortgage, indenture, agreement, instrument, judgment, decree, order, rule
or regulation or other restriction to which such Purchaser is a party or by
which it is bound.

 

11.2 PURCHASE ENTIRELY FOR OWN ACCOUNT. This Agreement is made with such
Purchaser in reliance upon such Purchaser’s representation to the Company, which
by such Purchaser’s execution of this Agreement such Purchaser hereby confirms,
that the Warrants, the Notes and the Ordinary Shares issuable hereunder and upon
exercise of the Warrants (collectively, the “Acquired Securities”) will be
acquired for investment for such Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part of the
Acquired Securities in contravention of applicable law, and that such Purchaser
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person in or with respect to any
of the Acquired Securities.

 

11.3 ACCREDITED INVESTOR. Such Purchaser is and upon the acquisition of Ordinary
Shares upon exercise of the Warrants will be an “accredited investor” within the
meaning of Rule 501 of Regulation D of the Rules and Regulations of the
Securities and Exchange Commission under the Securities Act. Such Purchaser has
not been organized for the purposes of acquiring the Acquired Securities.

 

11.4 RESTRICTED SECURITIES. Such Purchaser understands that the Acquired
Securities it is acquiring and may acquire as contemplated by this Agreement are
“restricted securities” within the meaning of Rule 144 under the Securities Act
(“Rule 144”) inasmuch as they will be acquired from the Company in a transaction
not involving a public offering and that under the federal securities laws and
applicable regulations such Acquired Securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is familiar with Rule 144 and
understands the resale limitations imposed thereby and by the Securities Act.
Such Purchaser acknowledges that its investment in the Acquired Securities may
be an illiquid investment requiring such Purchaser to bear the economic risk of
the investment for an indefinite period.

 

11.5 FURTHER LIMITATIONS ON DISPOSITION. Without in any way limiting the
representations set forth above, such Purchaser further agrees not to make any
disposition of all or any portion of the Acquired Securities unless and until
the transferee has agreed in writing for the benefit of the Company to be bound
by the terms of this Agreement (provided and to the extent that such terms are
then applicable and provided that such Purchaser is making such disposition in a
transaction other than pursuant to Rule 144 or under an effective registration
statement under the Securities Act and in accordance with any applicable state
securities laws), and

 

(a) Such Purchaser shall have notified the Company of the proposed disposition,
and

 

(b) If requested by the Company, such Purchaser shall have furnished the Company
with an opinion of counsel, in form and substance reasonably satisfactory to the
Company, rendered by a law firm experienced in matters involving the sale of
securities under federal and state securities laws, that such disposition will
not require registration of the Acquired Securities under the Securities Act or
registration or qualification under any state securities or “blue sky” law.



--------------------------------------------------------------------------------

11.6 LEGENDS. It is understood that the certificates evidencing the Acquired
Securities will bear an appropriate legend restricting transfers substantially
in the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”) OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE ACT AND THE
REGISTRATION OR QUALIFICATION OF THE SECURITIES UNDER APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY,
IN FORM AND CONTENT REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION OR
QUALIFICATION UNDER THE ACT AND STATE SECURITIES LAWS IS NOT REQUIRED.”

 

11.7 CONSENTS. To such Purchaser’s knowledge, no consent, approval or
authorization of or designation, declaration or filing with any state, federal
or foreign governmental authority on the part of such Purchaser is required in
connection with the valid execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

11.8 DISCLOSURE OF INFORMATION. The Purchaser represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
Company and its business and prospects and the terms and conditions of the sale
of the Acquired Securities.”